Exhibit 10.104

STANDARD FORM OF OFFICE LEASE

1. SUMMARY OF BASIC LEASE PROVISIONS, DEFINITIONS, AND TABLE OF CONTENTS

BASIC DEFINITIONS

1.1 The following are the basic definitions and provisions of this Lease and are
subject to all the terms and provisions of this Lease or any amendments or
exhibits hereto:

 

(a)   Date of Lease:      December 11, 2012 (b)   Landlord:      4 BECKER SPE
LLC  

Landlord’s Address:

     c/o Mack-Cali Realty Corporation        Metroview At Metropark        343
Thornall Street        8th Floor        Edison, New Jersey 08837-2206 (c)  
Tenant:      EMISPHERE TECHNOLOGIES, INC., a Delaware corporation   Tenant’s  
   Prior to the Commencement Date:   Address:      240 Cedar Knolls Road       
Cedar Knolls, New Jersey        After the Commencement Date:        4 Becker
Farm Road Roseland, New        Jersey 07068   Tenant’s Tax Identification
Number: 133306985 (d)   Building:      4 Becker Farm Road        Roseland, New
Jersey 07068 (e)   Demised Premises:      a portion of the first (1 st ) floor
in the Building, as shown on Exhibit A attached and made a part hereof

(f) Rentable Size of Building: deemed as 281,762 rentable sq. ft.

(g) Rentable Size of Demised Premises: deemed as 6,053 rentable sq. ft.
consisting of 1,971 sq. ft. (“Initial Premises”) and 4,082 sq. ft. (“Additional
Premises”) (hereinafter collectively referred to as the “Demised Premise”). The
Demised Premises shall not be deemed to include the Additional Premises until
the Additional Premises Commencement Date.

(h) Tenant’s Occupancy Percentage applicable to the Initial Premises: deemed as
.7 0%

Tenant’s Occupancy Percentage applicable to the Additional Premises: deemed as
1.45%

(i) Base Taxes applicable to the Initial Premises: The amount determined by
multiplying (a) the real estate tax rate in effect on the Date of Lease and
(b) the assessed valuation of the Real Estate for the calendar year ending
December 31, 2013, as such assessed valuation is or may be ultimately determined
by final administrative or judicial proceeding, or by abatement by an
appropriate taxing authority.

 

LOGO [g444174execution.jpg]

 



--------------------------------------------------------------------------------

Base Taxes applicable to the Additional Premises: The amount determined by
multiplying (a) the real estate tax rate in effect on the Date of Lease and
(b) the assessed valuation of the Real Estate for the calendar year ending
December 31, 2012, as such assessed valuation is or may be ultimately determined
by final administrative or judicial proceeding, or by abatement by an
appropriate taxing authority.

(j) First Operating Year and First Tax Year applicable to the Initial Premises:
Year ending December 31, 2013

First Operating Year and First Tax Year applicable to the Additional Premises:
Year ending December 31, 2012

(k) Term of Lease applicable to the Initial Premises: shall be for a period
commencing on the Commencement Date (as hereinafter defined in Section 3.1)
through and including June 30, 2017

Term of Lease applicable to the Additional Premises: shall be for a period
commencing on July 1, 2 014 (“Additional Premises Commencement Date”) through
and including June 30, 2017

(l) Estimated Commencement Date applicable to the Initial Premises: December 1,
2012

(m) Minimum Rent applicable to the Initial Premises:

 

Term Annual

   Rate      Monthly
Installments      Annual Per Sq. Ft.
Rate  

Commencing on the Commencement Date through and including June 30, 2017

   $ 48,289.56 $4,02         4.13       $ 24.50   

If the Commencement Date applicable to the Initial Premises is other than the
first day of a calendar month, then the Monthly Installment of Minimum Rent
applicable to the Initial Premises only shall be prorated at the same rental
rate payable above.

Notwithstanding the foregoing, provided that this Lease is in full force and
effect and Tenant has complied with each of its obligations hereunder, Tenant
shall have no obligation to pay the Monthly Installments of Minimum Rent
applicable to the Initial Premises only for the twenty-first (21 st) and thirty-
third (33rd) full calendar months of the Term.

Minimum Rent applicable to the Additional Premises:

 

Term Annual

   Rate      Monthly
Installments      Annual Per Sq. Ft.
Rate  

July 1, 2014 through and including June 30, 2017

   $ 100,008.96 $8,3         34.08       $ 24.50   

Notwithstanding the foregoing, provided that this Lease is in full force and
effect and Tenant has complied with each of its obligations hereunder, Tenant
shall have no obligation to pay the Monthly Installments of Minimum Rent
applicable to the Additional Premises only for the months of July, 2014 and
July, 2015.

 

LOGO [g444174execution.jpg]

 

2



--------------------------------------------------------------------------------

(n) Intentionally omitted.

(o) Security: $24,144.75 in the form of cash

 

(p) Permitted Use:   office use only, and in connection with, and incidental to,
Tenant’s office use, Tenant may use Demised Premises for pantry, storage,
conference and data processing.

(q) Allotted Parking: eight (8) space as of the Commencement Date of which three
(3) spaces shall be Designated Spaces. Commencing on the Additional Premises
Commencement Date, Tenant shall be entitled to an additional sixteen
(16) unassigned parking spaces for a total of twenty-four (24) unassigned
parking spaces of which three (3) spaces shall be Designated Spaces.

 

(r) Brokers:   Newmark Associates, Inc.     760 Route 10    

Whippany, New Jersey 07981

Attn: Susanne Newmark and

The Gale Real Estate Advisors Company, L.L.C. c/o Mack-Cali Realty Corporation
343 Thornall Street Edison, New Jersey 08837

(s) Intentionally omitted.

(t) Renewal Options: one (1) five (5) year option pursuant to Article 52

1.2 Additional Definitions. For the purposes of this Lease, the following terms
shall have the meanings set forth below:

Accelerated Rent shall have the meaning given to it in Section 35.1(c).

Adjusted Minimum Rent shall mean the Minimum Rent as increased in accordance
with this Lease to reflect any increase in Taxes and Operating Costs.

Affiliated Property shall have the meaning given to it in Section 16.5.

Agent shall mean any agent, consultant, contractor or subcontractor hired by or
reporting to Tenant or its employee, and any employee of any such entity.

Appraiser shall have the meaning given to it in Section 52.3(c).

Article shall refer to the major subdivisions of this Lease listed in
Section 1.3.

Assignee or assignee shall have the meaning given to it in Section 16.9.

Assignment or assignment shall have the meaning given to it in Section 16.9.

 

LOGO [g444174execution.jpg]

 

3



--------------------------------------------------------------------------------

Assignor or assignor shall have the meaning given to it in Section 16.9.

Bankruptcy Code shall have the meaning given to it in Section 39.1.

Billing Date shall have the meaning given to it in Section 6.2(a).

Building Lessor shall have the meaning given it in Section 8.3.

Cleaning Service Rider shall mean Exhibit C and all amendments thereto.

Commencement Date shall have the meaning given to it in Section 3.1.

Commencement Date Notice shall have the meaning given to it in Section 3.4.

Controlling Interest shall have the meaning given to it in Section 16.9(d).

Cure Period shall have the meaning given to it in Section 34.2.

Default shall have the meaning given to it in Section 34.1.

Environmental shall mean anything affecting the physical health, safety or
condition of human beings, wildlife, or natural resources.

Environmental Authority shall have the meaning given to it in Section 15.2.

Estimated Minimum Rent shall have the meaning given to it in Section 52.3(d).

Event of Default shall have the meaning given to it in Section 34.2.

Expiration Date shall have the meaning given to it in Section 3.4.

Governmental Authority shall mean any governmental or quasi-governmental
legislative, executive, judicial, regulative or independent body, department,
office, agency, bureau or similar entity or any agent, officer or representative
thereof.

HVAC shall mean heating, ventilation or air conditioning.

Improvements shall mean the Building and other improvements on the Land.

Initial Term shall have the meaning given to it in Section 3.4.

Interest shall have the meaning given to it in Section 34.3.

Land shall mean the land described in Exhibit B.

Land Lessor shall have the meaning given it in Section 29.3.

 

LOGO [g444174execution.jpg]

 

4



--------------------------------------------------------------------------------

Landlord shall have the meaning given to it in Section 29.2.

Landlord’s Determination shall have the meaning given to it in Section 6.2(e).

Landlord’s Determination Notice shall have the meaning given to it in
Section 52.3(a).

Landlord’s Recapture Notice shall have the meaning given to it in Section 16.4.

Landlord’s Recapture Right shall have the meaning given to it in Section 16.4.

Landlord’s Work shall have the meaning given to it in Section 23.1.

Landlord’s Work Letter shall refer to Exhibit F, if any.

Law shall mean any statute, ordinance, order, code, rule or regulation of a
Governmental Authority now or hereafter in effect as applicable under the
circumstances.

Legal Holiday shall have the meaning given to it in Exhibit D.

License shall have the meaning given to it in Section 10.2.

Managing Agent shall mean such person or entity as Landlord may designate by
written notice from Landlord to Tenant, subject to Article 45.

Market Rent shall have the meaning given to it in Section 52.4(b).

Operating Costs shall have the meaning given to it in Section 6.2(b).

Operating Statement shall have the meaning given to it in Section 6.2(a).

Operating Year shall mean any calendar year or portion thereof during the Term
of Lease after the First Operating Year.

Parking Area shall have the meaning given to it in Section 10.2.

Partner shall have the meaning given it in Section 42.1.

Partnership Tenant shall have the meaning given to it in Section 42.1.

Real Estate shall mean, collectively, the Land and the Building and other
improvements thereon.

Renewal Option shall have the meaning given to it in Section 52.1

Renewal Term shall have the meaning given to it in Section 52.1.

Rent Commencement Date shall have the meaning given to it in Section 3.5.

 

LOGO [g444174execution.jpg]

 

5



--------------------------------------------------------------------------------

Rules and Regulations shall mean the rules and regulations set forth in Exhibit
E, as same may be reasonably amended from time to time as provided herein, after
delivery of copies of new rules and regulations to Tenant.

Section shall refer to subdivisions of each Article.

Service Charge shall have the meaning given to it in Section 34.3.

State shall mean the state of the United States in which the Land is located.

Sublease shall have the meanings given to it in Sections 16.2 and 16.3.

Subleasing shall have the meaning given to it in Section 16.3.

Sublessee shall have the meaning given to it in Section 16.2.

Substantial Completion shall have the meaning given to it in Section 3.2.

Substitute Premises shall have the meaning given to it in Section 4.1.

Tax Statement shall have the meaning given to it in Section 6.1(c).

Tax Year shall mean any calendar year or portion thereof during the Term of
Lease after the First Tax Year.

Taxes shall have the meaning given to it in Section 6.1(b).

Tenant’s Notice of Disagreement shall have the meaning given to it in
Section 52.3(a).

Tenant’s Renewal Notice shall have the meaning given to it in Section 52.2(a).

Tenant’s Share of Operating Costs shall have the meaning given to it in
Section 6.2(a).

Tenant’s Share of Taxes shall have the meaning given to it in Section 6.1(a).

Tenant’s Transfer Notice shall have the meaning given to it in Section 16.3.

Tenant’s Work shall have the meaning given to it in Section 13.1(b).

Visitor shall mean any visitor, guest, licensee or invitee of Tenant or any
Sublessee, including any Agent, while on the Real Estate.

 

LOGO [g444174execution.jpg]

 

6



--------------------------------------------------------------------------------

1.3 Table of Contents

 

1.  

SUMMARY OF BASIC LEASE PROVISIONS, DEFINITIONS,

     1    AND TABLE OF CONTENTS      1    2.  

LEASE OF DEMISED PREMISES

     9    3.  

COMMENCEMENT OF TERM; EXPIRATION DATE

     9    4.  

RELOCATION

     10    5.  

RENT

     10    6.  

TAXES; OPERATING COSTS; REIMBURSEMENTS

     11    7.  

TENANT’S PERSONAL TAXES

     15    8.  

SECURITY

     15    9.  

USE AND OCCUPANCY

     16    10.  

ACCESS; COMMON AREAS; PARKING

     17    11.  

RESTRICTIVE COVENANT - FOOD SERVICE

     18    12.  

TENANT’S CARE AND REPAIR OF DEMISED PREMISES

     19    13.  

TENANT’S WORK AND INSTALLATIONS

     20    14.  

COMPLIANCE WITH LAWS

     22    15.  

ENVIRONMENTAL COMPLIANCE

     23    16.  

ASSIGNMENT; SUBLEASING

     24    17.  

NOTIFICATION BY TENANT

     30    18.  

RULES AND REGULATIONS

     30    19.  

PEACEABLE ENJOYMENT

     30    20.  

SURRENDER

     31    21.  

HOLDING OVER

     31    22.  

INDEMNITY

     32    23.  

LANDLORD’S WORK

     32    24.  

SERVICES TO BE PROVIDED BY LANDLORD

     32    25.  

ELECTRICITY

     34    26.  

HEATING, VENTILATION AND AIR CONDITIONING

     36    27.  

CLEANING SERVICES

     36    28.  

LANDLORD’S ACCESS TO DEMISED PREMISES

     37    AND ALTERATIONS      37    29.  

LIMITATION OF LIABILITY

     38    30.  

PROPERTY LOSS; DAMAGE; INSURANCE

     39    31.  

DAMAGES BY FIRE OR OTHER CASUALTY

     41    32.  

WAIVER OF SUBROGATION

     42    33.  

EMINENT DOMAIN

     43    34.  

DEFAULTS; EVENTS OF DEFAULT

     43    35.  

REMEDIES FOR EVENTS OF DEFAULT

     45    36.  

LANDLORD’S PERFORMANCE; EXPENDITURES

     48    37.  

ACCORD AND SATISFACTION

     48    38.  

EFFECT OF WAIVERS

     48    39.  

BANKRUPTCY; INSOLVENCY

     49    40.  

STATUTORY WAIVER; WAIVER OF TRIAL BY JURY

     50    41.  

SUBORDINATION OF LEASE; ESTOPPEL CERTIFICATES

     50    42.  

PARTNERSHIP TENANT

     52    43.  

PARTNERSHIP/PROFESSIONAL CORPORATION TENANT

     53    44.  

CORPORATE/PARTNERSHIP AUTHORITY

     53    45.  

MANAGING AGENT

     53    46.  

BROKER

     53    47.  

NOTICES

     54   

 

LOGO [g444174execution.jpg]

 

7



--------------------------------------------------------------------------------

48.  

INTERPRETATION

     55    49.  

NO OFFER, AGREEMENT OR REPRESENTATIONS

     57    50.  

LEASE CONDITION

     57    51.  

APPLICABILITY TO HEIRS AND ASSIGNS

     58    53.  

INTENTIONALLY OMITTED

     61    54.  

USA PATRIOT ACT

     61    55.  

FORCE MAJEURE

     61   

SIGNATURE PAGE

EXHIBITS

 

A. RENTAL PLAN

 

B. LEGAL DESCRIPTION OF LAND

 

C. CLEANING SERVICE RIDER

 

D. LEGAL HOLIDAYS

 

E. RULES AND REGULATIONS

 

F. LANDLORD’S WORK LETTER

 

LOGO [g444174execution.jpg]

 

8



--------------------------------------------------------------------------------

2. LEASE OF DEMISED PREMISES

2.1 Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
upon the terms and conditions herein set forth, the Demised Premises in the
Building which is situated on the Land.

3. COMMENCEMENT OF TERM; EXPIRATION DATE

3.1 Landlord agrees that, prior to the commencement of the Term of this Lease,
it will do substantially all of the work in the Initial Premises in accordance
with Exhibit F attached hereto and made a part hereof.

The Tenant hereby accepts the Additional Premises in their as-is physical
condition and state of repair as of the Additional Premises Commencement Date
which the parties agree shall be July 1, 2014 (“Additional Premises Commencement
Date”).

3.2 Tenant will timely supply information to Landlord and approve such drawings
as set forth in Exhibit F. Any delay occasioned by Tenant’s failure to timely
supply such information and approve such drawings shall not delay the
Commencement Date of the Term and Tenant’s obligations hereunder, and the same
shall commence on the date the Initial Premises would have been delivered to
Tenant pursuant to this Lease, but for Tenant’s delay.

3.3 Lease commencement applicable to the Initial Premises shall occur and the
Commencement Date is defined as that date when Landlord has done substantially
all of the work in the Initial Premises to be done by Landlord in accordance
with Exhibit F, unless Landlord has been precluded from completing said work as
a result of Tenant’s acts or omissions including, but not limited to, its
failure to comply with Article 3.2 hereof. Occupancy by Tenant of the Initial
Premises or the delivery of a Certificate of Occupancy by Landlord (if required
pursuant to local law) with respect to the Initial Premises shall be prima facie
evidence that Landlord has done substantially all of the work.

3.4 On or about the Commencement Date, Landlord or Managing Agent shall deliver
to Tenant a notice (the “Commencement Date Notice”) fixing the Commencement Date
and reciting the expiration date (“Expiration Date”), which shall be June 30,
2017 the “Initial Term” or “Term”), as well as the payee and address for all
rental payments. Provided that Landlord has substantially completed The Work,
Tenant shall acknowledge receipt of the Commencement Date Notice by signing a
copy of same and returning it to Landlord within five (5) business days of the
receipt thereof, and Tenant’s failure to sign the Commencement Date Notice and
return same to Landlord as provided in this Section shall be deemed to be
Tenant’s acceptance of the Commencement Date and Expiration Date as stated in
the Commencement Date Notice.

3.5 The date upon which Tenant is obligated to commence payment of Minimum Rent
hereunder with respect to the Initial Premises (“Rent Commencement Date”) shall
be the Commencement Date. Notwithstanding the foregoing, Tenant shall pay
Landlord upon the execution of this Lease (a) the first full Monthly Installment
of Minimum Rent that Tenant is obligated to pay with respect to the Initial
Premises; and (b) the Security Deposit. Upon the Date of Lease, Tenant shall
give Landlord a fully and accurately completed original counterpart of Tenant’s

 

LOGO [g444174execution.jpg]

 

9



--------------------------------------------------------------------------------

W-9 Federal tax form that has been properly executed by a duly authorized
representative of Tenant. If the Commencement Date occurs on a day other than
the first (1st) day of a calendar month, then, the Minimum Rent with respect to
the Initial Premises for such partial calendar month shall be prorated at a per
diem rate of one-thirtieth (1/30) of the first full monthly installment of
Minimum Rent.

3.6 If, prior to the Commencement Date, Tenant shall enter the Demised Premises
to make any installations of its equipment, fixtures or furnishings, Landlord
shall have no liability for any personal injury or property damage suffered by
Tenant, its employees or Agents, except to the extent determined to be caused by
the gross negligence or willful misconduct of Landlord.

4. RELOCATION

4.1 Landlord shall have the right, at its sole option, upon at least sixty
(60) days’ prior written notice to Tenant, to relocate Tenant to, and to
substitute for the Demised Premises, other space within the Building containing
at least as much rentable area as the Demised Premises (the “Substitute
Premises”).

4.2 The Substitute Premises shall be improved by Landlord at its expense, with
decorations and improvements that are substantially comparable in quantity and
quality to those provided by Landlord in the original Demised Premises. Landlord
shall pay all actual expenses reasonably incurred by Tenant in connection with
such substitution, included, but not limited to, costs of moving, door
lettering, equipment reinstallation, furniture reinstallation and telephone
relocation.

4.3 The Substitute Premises shall become the “Demised Premises” for purposes of
this Lease following Tenant’s taking occupancy thereof, and Tenant shall
promptly execute and return to Landlord an amendment to this Lease prepared by
Landlord and reflecting the relocation of the Demised Premises. Landlord agrees
that neither the Minimum Rent nor the Adjusted Minimum Rent shall be increased
by Landlord by virtue of the Substitute Premises containing a larger rentable
square foot area that the original Demised Premises.

5. RENT

5.1 Tenant covenants to pay to Landlord the Minimum Rent, payable in equal
monthly installments in advance, so that such payments are received by Landlord
no later than the first day of each month during the Term of this Lease, subject
to Section 3.5 hereof.

5.2 Tenant covenants to pay Adjusted Minimum Rent in a timely manner as provided
in Article 6 hereof.

5.3 Except as otherwise expressly set forth herein, the Minimum Rent or Adjusted
Minimum Rent payable hereunder by Tenant shall be paid without notice or demand
and without set- off, counterclaim, abatement, reduction or defense, in currency
or immediately-available funds which at the time of payment is legal tender for
public and private debts in The United States of America, at the address of
Landlord set forth above or at such other place as Landlord or its Managing
Agent may from time to time designate. Notwithstanding anything to the contrary

 

LOGO [g444174execution.jpg]

 

10



--------------------------------------------------------------------------------

contained in this Lease, (a) additional rent (which, as used in this Lease,
shall mean any amount owed by Tenant, except Minimum Rent and Adjusted Minimum
Rent) shall be due twenty (20) days after an invoice from Landlord is furnished
to Tenant therefore, and (b) if Landlord fails to deliver an additional rent
invoice for any period within two (2) years after the end of the period as to
which such additional rent invoice would have related, Landlord shall be deemed
to have waived the payment of any theretofore unpaid additional rent as to which
such additional rent invoice would have related. If Tenant fails to make a
written demand for payment from Landlord for any period within two (2) years
after the end of the period as to which such written demand would have related,
Tenant shall be deemed to have waived the payment of any theretofore unpaid
amount as to which such written demand would have related.

6. TAXES; OPERATING COSTS; REIMBURSEMENTS

6.1 (a) (i) With respect to the Initial Premises, if the Taxes for any Tax Year
during the Term of this Lease as it applies to the Initial Premises shall be
greater than the Base Taxes applicable to the Initial Premises, Tenant shall pay
to Landlord, as additional rent, an amount equal to Tenant’s Occupancy
Percentage applicable to the Initial Premises times such excess and (ii) With
respect to the Additional Premises, if the Taxes for any Tax Year during the
Term of this Lease as it applies to the Additional Premises shall be greater
than the Base Taxes applicable to the Additional Premises, Tenant shall pay to
Landlord, as additional rent, an amount equal to Tenant Occupancy Percentage
applicable to the Additional Premises times such excess (“Tenant’s Share of
Taxes”).

(b) “Taxes” shall mean all real estate taxes, charges and assessments imposed
upon the Demised Premises or the Real Estate or any part thereof by any
Governmental Authority, other than interest or penalties imposed in connection
therewith. Landlord shall have the exclusive right, but not the obligation, to
contest or appeal any Taxes or assessments levied on the Real Estate or any
portion thereof and any expense incurred by Landlord in connection with such
contest or appeal, including, but not limited to, fees payable to attorneys,
appraisers and consultants, shall be deemed “Taxes”. The term “Taxes” shall
exclude any net income, franchise or “value added” tax, inheritance tax or
estate tax imposed or constituting a lien upon Landlord or all or any part of
the Demised Premises or Real Estate, except to the extent that any of the
foregoing are hereafter assessed against owners or lessors of real property in
their capacity as such (as opposed to any such taxes which are of general
applicability). Tenant shall be liable only for its share of installments of
such assessments paid by Landlord during the Term of this Lease and based upon
the presumption that any special assessment levied against the Real Estate or
the Demised Premises would be paid by Landlord in the maximum number of
installments allowed by Law prior to the imposition of late fees, interest or
penalties.

(c) Upon the issuance by any Governmental Authority having jurisdiction over the
Real Estate of a bill or bills for Taxes for any Tax Year or portion thereof
subsequent to the First Tax Year, Landlord shall submit to Tenant a statement
(the “Tax Statement”) which shall indicate Tenant’s Share of Taxes, which Tax
Statement shall be accompanied by a copy of the latest tax bill or bills for the
Taxes for said Tax Year. Within twenty (20) days after the issuance of the Tax
Statement, Tenant shall pay as additional rent Tenant’s Share of

 

LOGO [g444174execution.jpg]

 

11



--------------------------------------------------------------------------------

Taxes as set forth therein; provided, Tenant shall not be obligated to pay the
foregoing amounts any earlier than ninety (90) days before such Taxes are due to
the applicable Governmental Authority.

(d) Notwithstanding anything to the contrary contained herein, should the
Demised Premises or any other portion of the Building be separately assessed for
tax purposes, then Landlord shall have the option of declaring Tenant’s Share of
Taxes to be (1) the actual Taxes allocated to the Demised Premises, or (2) that
amount which is the result of multiplying (i) the Taxes for that portion or
portions of the Building containing the Demised Premises times (ii) a ratio,
which shall be the square footage of the Demised Premises divided by the total
square footage of the portion of the Building to which the Taxes in question
apply.

6.2 (a) (i) Tenant hereby covenants that for each Operating Year during the Term
of this Lease applicable to the Initial Premises for which the Operating Costs
shall exceed the Operating Costs for the First Operating Year applicable to the
Initial Premises, Tenant shall pay to Landlord, as additional rent, an amount
equal to Tenant’s Occupancy Percentage applicable to the Initial Premises times
such excess and (ii) Tenant hereby covenants that for each Operating Year during
the Term of this Lease applicable to the Additional Premises for which the
Operating Costs shall exceed the Operating Costs for the First Operating Year
applicable to the Additional Premises, Tenant shall pay to Landlord, as
additional rent, an amount equal to Tenant’s Occupancy Percentage applicable to
the Additional Premises times such excess (“Tenant’s Share of Operating Costs”)
within thirty (30) days after presentation of Landlord’s statement (the
“Operating Statement”) therefor. The Operating Statement shall indicate (1) the
initial additional amount, if any, required to be paid by Tenant as additional
rent as provided in this Section; (2) Tenant’s new Adjusted Minimum Rent; and
(3) the manner in which such adjustment is computed. Landlord shall present its
Operating Statement within 90 days (the “Billing Date”) after the commencement
of each such Operating Year. Tenant shall thereafter, for the balance of that
Operating Year and for that portion of the next Operating Year until the next
Billing Date, include monthly payments of one- twelfth (1/12th) of such increase
as an addition to Adjusted Minimum Rent, such amounts to be paid as estimates of
Tenant’s Operating Costs for such subsequent Operating Year, and which amounts
shall be credited for the account of Tenant against the annual payment due on
the next Billing Date.

(b) “Operating Costs” shall include each and every expense incurred in
connection with the ownership, administration, management, operation, repair,
replacement, renewal, and maintenance of the Real Estate, including but not
limited to, wages, salaries and fees paid to persons either employed by Landlord
or engaged as contractors in the operation of the Real Estate, and such other
typical items of expense as are indicated below. All such costs and the values
allocated to services rendered and supplies delivered shall be reflected on the
Operating Statement and shall be exhibited to the Tenant upon request pursuant
to Section 6.2(d).

(c) Some of the typical items of expense which comprise or may comprise the
Operating Costs which are to be included in the Operating Statement are or may
be, without limiting the generality of the term Operating Costs: (1) general
repairs, maintenance, and renewal to the exterior and common

 

LOGO [g444174execution.jpg]

 

12



--------------------------------------------------------------------------------

areas of the Improvements; (2) utility costs, including but not limited to,
costs of energy to power Landlord’s standard HVAC units serving the Building
(both tenant and common areas) , and costs of electricity to light the common
areas; (3) cleaning costs, including but not limited to, window cleaning,
general interior office cleaning, and cleaning of common areas; (4) service
and/or maintenance contracts, including but not limited to, HVAC, rubbish
removal, carting, janitorial, security watchmen, exterminating and snow removal
to the extent such services and/or maintenance are contracted for by Landlord or
Managing Agent (provided that if such services are performed by Landlord’s
Managing Agent, such costs shall not be materially in excess of those charged by
first-class outside contractors for similar services in Comparable Buildings) ;
(5) costs of landscaping and maintenance of the Building grounds; (6) costs of
insurance and any deductible thereunder; (7) salaries, benefits and work
uniforms of superintendents, engineers, mechanics, and custodians, up to and
including the level of building managers and their immediate supervisors;
(8) towel service for common lavatories; (9) sales and use taxes; (10) cost of
regularly replacing fluorescent tubes and ballasts in tenant spaces, unless due
to the carelessness of such individual tenant; (11) the Real Estate’s
proportionate share of costs, if any, of landscaping or snowplowing public
roadways in or adjacent to the development of which the Real Estate is a part;
(12) the annual depreciation or amortization, on a straight-line basis over the
shorter of (1) the useful life thereof or (2) ten (10) years, as Landlord shall
reasonably determine (with interest on the unamortized portion at the prime rate
plus 2 percent per annum) , of any capital costs incurred after the First
Operating Year for any equipment, device or other improvement made or acquired
which is either (A) intended as a labor-saving measure or to effect other
economies in the operation, maintenance or repair of the Building, or
(B) required by any Law, other than a Law in effect as of the date of this
Lease, and with which Landlord is then obligated to comply but is not then in
compliance; and (13) such other costs and expenses generally incurred in the
operation, maintenance and repair of first-class real property of the nature and
in the area of the Real Estate (“Comparable Buildings”).

Notwithstanding the foregoing, Operating Costs shall not include Excluded Costs,
as hereinafter defined.

(d) The expenditures referred to in this Article shall be determined in
accordance with generally acceptable accounting practices. So long as there is
no Default under any provisions of this Lease, Tenant or its representative
shall have the right, at its own expense, upon reasonable notice and during
reasonable hours, to inspect the books of Landlord for the purpose of verifying
the information contained in any Operating Statement, provided (1) prior written
request for such inspection shall be made by Tenant; (2) such request is made
within sixty (60) days of receipt of the Operating Statement to be verified;
(3) Tenant shall have paid the Operating Statement in full, without prejudice to
Tenant’s right under this Section 6.2(d); and (4) such inspection is conducted
by only an independent accounting firm reasonably acceptable to Landlord that is
not being compensated by Tenant on a contingency fee basis. Any Operating
Statement not verified within said sixty (60) day period shall be deemed to be
correct.

(e) Notwithstanding anything to the contrary contained in this Article, if the
average occupancy of the Building is less than one hundred percent (100%) during
the First Operating Year or any subsequent Operating Year, then

 

LOGO [g444174execution.jpg]

 

13



--------------------------------------------------------------------------------

Landlord shall make a reasonable determination (“Landlord’s Determination”) of
what the Operating Costs for such year would have been if during the entire year
the average tenant occupancy of the Building were one hundred percent (100%).
Landlord’s Determination shall be binding and conclusive upon Tenant and shall
for all purposes of this Lease be deemed to be the Operating Costs for such
Operating Year or Operating Year.

(f) “Excluded Costs” shall mean (a) Taxes, special assessments and franchise,
income or any other taxes imposed upon or measured by the income or profits of
Landlord; (b) except for depreciation and amortization specifically included in
Operating Costs as provided above in Section 6.2(c)(12), the costs of all items
which should be capitalized in accordance with generally accepted accounting
practices; (c) the costs of all services furnished to any other tenant of the
Real Estate on a “rent inclusion” basis which are not provided to Tenant on such
basis; (d) the costs of all work or services performed for any tenant in the
Real Estate (including Tenant) for which Landlord is actually paid, except under
operating expense pass-through clauses; (e) mortgage amortization and interest;
(f) leasing commissions; (g) allowances, concessions and other costs of tenant
installations and decorations incurred in connection with preparing space for
any tenant in the Real Estate, including workletters and concessions; (h) fixed
rent payable under superior leases, if any; (i) wages, salaries and benefits
paid to any employees of Landlord and Landlord’s Managing Agent, above the level
of the immediate supervisors of building managers; (j) legal and accounting fees
relating to (1) disputes with tenants, prospective tenants or other occupants of
the Real Estate, (2) disputes with purchasers, prospective purchasers,
mortgagees or prospective mortgagees of the Real Estate or any part thereof, or
(3) negotiations of leases, contracts of sale or mortgages; (k) costs which are
reimbursed by insurance, warranty or condemnation proceeds, or which are
reimbursed by Tenant or other tenants or any other person or entity, other than
pursuant to an expense escalation clause; (l) costs in the nature of penalties
or fines; (m) the costs of all services, supplies and repairs paid to any
affiliate or subsidiary of Landlord or Landlord’s Managing Agent to the extent
such costs are materially in excess of the costs that would be payable in an
“arm’s length” or unrelated situation for first-class services, supplies and
repairs; (n) advertising expenses in connection with leasing of the Real Estate;
(o) the costs of installing, operating and maintaining a specialty improvement,
such as a cafeteria, lodging or private dining facility, or an athletic,
luncheon or recreational club, unless Tenant is permitted to make use of any
such facility without additional cost or on a subsidized basis; (p) the costs or
expenses (including fines, interest, penalties and legal fees) arising out of
Landlord’s failure to timely pay Operating Costs or Taxes; and (q) the costs
incurred in connection with the removal, encapsulation or other treatment (but
not testing) of any unlawful quantities of hazardous materials classified as
such under Law and existing in the Demised Premises as of the date hereof and
required to be removed, encapsulated or treated under applicable Laws in effect
as of the date hereof.

6.3 If, due to an error in the preparation of any Tax Statement or Operating
Statement, there shall be an additional amount payable or a refund due with
respect to Taxes and/or Operating Costs for the period covered by such
statement(s), such amount shall be calculated by Landlord or Managing Agent and
sent to Tenant in a revised Tax or Operating Statement, and any amount payable
by the Tenant to the Landlord shall be paid

 

LOGO [g444174execution.jpg]

 

14



--------------------------------------------------------------------------------

within twenty (20) days, as additional rent or the amount due to the Tenant
shall either be credited against amounts due or to become due to Landlord or
promptly refunded within twenty (20) days to Tenant hereunder. However, it is
agreed by the parties that any credit shall not in any way operate to reduce the
Minimum Rent payable by Tenant. If such calculation takes place and/or any
payment in connection herewith becomes payable after the expiration or earlier
termination of this Lease, this section shall be deemed to have survived such
expiration or termination.

6.4 Any increase in additional rent under this Article shall be prorated for the
final Tax Year or Operating Year if such Tax Year or Operating Year covers a
period of less than twelve (12) full months. Tenant’s obligation to pay
additional rent occurring hereunder prior to the Expiration Date shall survive
the expiration or sooner termination of this Lease.

6.5 If any tenant in the Building for any reason shall not be provided all
services generally provided by Landlord to other tenants of the Building, then
for purposes of determining Operating Costs, Landlord shall reasonably estimate
what Operating Costs would have been had such service been provided to all
tenants. If any appliances or electrical or mechanical equipment (other than
base Building systems) are installed in the Demised Premises or elsewhere on the
Real Estate solely for the use of Tenant or the Demised Premises, such
appliances or electrical or mechanical equipment shall be maintained in good
operating condition by Tenant at its sole cost and expense.

6.6 Tenant shall pay to Landlord, within twenty (20) days of rendition of an
invoice therefor, any sales, use, excise or similar tax or assessment imposed
upon this Lease or upon all or any portion of the Minimum Rent or Adjusted
Minimum Rent payable hereunder.

6.7 Tenant shall reimburse Landlord for all reasonable out-of-pocket expenses in
connection with the review by Landlord’s architect, engineer, planner,
construction advisor or attorney of any alteration, assignment, sublease,
financing, waiver or similar proposed activity or document of or on behalf of
Tenant or any Sublessee within twenty (20) days of rendition of an invoice
therefor.

7. TENANT’S PERSONAL TAXES

7.1 Tenant agrees to pay all taxes, assessments and fees imposed upon Tenant or
on the personal property or operations of Tenant in connection with its use and
occupancy of the Demised Premises including, but not limited to, personal
property, income, withholding and unemployment compensation taxes, and to hold
Landlord harmless from collection of any such taxes out of monies due and owing
Landlord or property in which Landlord may have an interest. This provision
shall survive the expiration or sooner termination of this Lease.

8. SECURITY

8.1 Tenant shall deposit the Security with Landlord on the date hereof as
security for the faithful performance and observance by Tenant of the terms,
provisions, covenants and conditions of this Lease. It is agreed that if an
Event of Default occurs, Landlord may use, apply or retain the whole or

 

LOGO [g444174execution.jpg]

 

15



--------------------------------------------------------------------------------

any part of the Security to the extent required for the payment of any Adjusted
Minimum Rent or additional rent, or any other sum as to which Tenant is in
Default, or for any sum which Landlord may expend or may be required to expend
by reason of such Event of Default, including but not limited to, any damages or
deficiency in the re-letting of the Demised Premises, whether such damages or
deficiency accrued before, after or in the absence of summary proceedings or
other re-entry by Landlord.

8.2 If Tenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this Lease, the Security shall be
returned to Tenant ninety (90) days after the Expiration Date, after delivery of
possession of the entire Demised Premises to Landlord as required hereunder, and
less any amounts either due and owing Landlord hereunder or reasonably required
to return the Demised Premises to the condition required herein.

8.3 In the event of a sale of the Building (with or without the Land) or a
leasing of the Building in its entirety to a third party subject to the space
leases therein (a “Building Lessor”), Landlord shall have the right to transfer
the Security to the grantee or lessee, and Landlord shall thereupon be released
by Tenant from all liability for the return of such Security. Landlord shall so
notify Tenant of such a sale of the Building or a leasing of the Building in its
entirety. Tenant agrees to look solely to the new owner or Building Lessor, as
the case may be, for the return of said Security. It is agreed that the
provisions hereof shall apply to every transfer or assignment made of the
Security to a new Building owner or Building Lessor. The aforementioned
provisions shall be self-operative without any further act by Landlord or Tenant
necessary to effectuate the same. Tenant further covenants that it will not
assign or encumber or attempt to assign or encumber the Security, and that
Landlord shall not be bound by any such assignment, encumbrance, attempted
assignment or attempted encumbrance.

8.4 If Landlord applies or retains all or any portion of the Security as may be
permitted herein, Tenant shall restore within five (5) business days of
Landlord’s notice the amount so applied or retained so that at all times during
the term hereof the amount deposited with Landlord shall be not less than the
amount indicated in Article 1, subject to adjustment pursuant to Articles 16 and
34.

8.5 Tenant shall not designate any portion of the Security as Minimum Rent or
Adjusted Minimum Rent due hereunder.

8.6 Tenant acknowledges for itself and its creditors that Landlord retains a
lien for rent as established by N.J.S.A. 2A:42-1 et seq, N.J.S.A. 2A:44-165 et.
seq. and any successor or similar Laws.

9. USE AND OCCUPANCY

9.1 Tenant covenants to use and occupy the Demised Premises for the Permitted
Use and for no other purpose whatsoever, and in compliance with the other
provisions of this Lease. Tenant represents that there shall be no walk-in “off
the street” business transactions with the general public in or about the
Demised Premises.

 

LOGO [g444174execution.jpg]

 

16



--------------------------------------------------------------------------------

9.2 Tenant shall not do or permit any act or thing to be done in or to the
Demised Premises which is contrary to Law, or which will invalidate, be in
conflict with, or increase the rates of any public liability, fire or other
policies of insurance at any time carried by or for the benefit of Landlord with
respect to the Demised Premises or the Building, or which shall or might subject
Landlord to any liability or responsibility to any person or for property or
Environmental damage. Tenant shall not keep anything in the Demised Premises
which is contrary to Law except as now or hereafter permitted by any Fire
Department, Board of Fire Underwriters, Fire Insurance Rating Organization or
other similar authority having jurisdiction over the Real Estate, nor shall
Tenant use the Demised Premises or any other portion of the Real Estate in a
manner which would otherwise present an unreasonable risk to the Building or the
occupants thereof. Notwithstanding the foregoing, Tenant shall not be obligated
to reimburse Landlord for increases in insurance premiums, nor be in breach of
this Lease, resulting from Tenant’s mere use of the Demised Premises for the
Permitted Use and not resulting from Tenant’s negligence, misuse or neglect
thereof.

10. ACCESS; COMMON AREAS; PARKING

10.1 Subject to the other provisions of this Lease, including Section 10.2, and
the Rules and Regulations, Tenant shall have the right of nonexclusive use, in
common with others, of (a) automobile parking spaces not designated for use by
others, (b) driveways, (c) footways, (d) lobbies, corridors and elevators for
access to the Demised Premises; (e) first floor public restrooms, and (f) such
other facilities as may be constructed from time to time on the Real Estate and
designated by Landlord for Tenant’s use.

10.2 The number of parking spaces in the parking area or areas serving the
Building (the “Parking Area”) is limited and must be allocated reasonably among
all tenants of the Building. Tenant shall have, at no additional cost to Tenant,
a nonexclusive, revocable license (the “License”) to park up to the number of
passenger motor vehicles indicated under Allotted Parking in Section 1.1 by
Tenant and any Sublessee, or the employees or Visitors of either, in the Parking
Area. Landlord shall not be responsible to Tenant for enforcing the License or
for violation of the License by other tenants of the Building or by third
parties. Landlord agrees to mark, no later than the Commencement Date, at
Tenant’s sole reasonable cost and expense, the number of parking spaces
indicated under Designated Spaces in Section 1.1 for the exclusive use of
Tenant. Said Designated Spaces shall not increase the Allotted Parking defined
in Section 1.1.

10.3 Any of the following actions shall be deemed a Default under this Lease:
(a) the use of any more than the Allotted Parking by Tenant, any Sublessee or
their employees or Visitors; (b) the parking in spaces designated for the
exclusive use of any other tenant in the Building by Tenant, any Sublessee or
their employees or Visitors; (c) the parking other than in marked parking spaces
by Tenant, any Sublessee or their employees or Visitors; or (d) the maintenance,
repair or cleaning of any vehicle in the Parking Area by Tenant, any Sublessee
or their employees or Visitors. In any of such events, Landlord may suspend or
revoke the License should such practice continue after written notice and the
expiration of the applicable cure period from Landlord or Managing Agent; and/or
Landlord may exercise such other remedies as are provided in

 

LOGO [g444174execution.jpg]

 

17



--------------------------------------------------------------------------------

this Lease. Landlord shall not be responsible to Tenant for policing Tenant’s
Designated Spaces nor for the use thereof by other tenants of the Building or by
other third parties.

10.4 If the number of parking spaces in the Parking Area is reduced by
circumstances beyond the reasonable control of Landlord, the Allotted Parking
and Designated Spaces shall be reduced proportionately, provided that other
Building tenants are similarly treated.

10.5 Nothing contained in this Lease shall be deemed to create liability upon
Landlord for any damage to motor vehicles in the Parking Area or for any loss of
property from within those motor vehicles, or for any injury in the Parking Area
to Tenant or any Sublessee or any of their employees or Visitors except to the
extent determined to be caused by the gross negligence or willful misconduct of
Landlord. Tenant shall acquaint its and any Sublessee’s employees with any
parking Rules and Regulations reasonably promulgated by Landlord or Managing
Agent (provided that Tenant is notified of such Rules and Regulations) and
Tenant assumes responsibility for compliance by said employees with such parking
provisions, and shall be liable to Landlord for all unpaid parking charges, if
any, incurred by said employees. Landlord agrees that the only
Landlord-promulgated parking rules in effect on the date hereof are set forth in
this Article 10 and in Lease Exhibit E.

10.6 If Tenant or any Sublessee or the employees or Visitors of either park
illegally or in areas designated for use by others, or in driveways, fire lanes
or areas not striped for general parking, then Landlord may charge Tenant, as
additional rent, fifty and 00/100 dollars ($50.00) per day for each instance
each motor vehicle is so parked. In addition, Tenant authorizes Landlord and
Managing Agent to tow away from the Parking Area, at Tenant’s sole reasonable
cost and expense, vehicles used by Tenant, any Sublessee or any employees or
Visitors of either and/or to attach violation stickers or notices to any motor
vehicles used by Tenant or any Sublessee or their employees or Visitors parked
illegally or in violation of this Article or any parking Rules and Regulations
promulgated after the date hereof by Landlord or Managing Agent (provided that
Tenant is notified of such new Rules and Regulations). Any amount due from
Tenant pursuant to this Article shall be deemed additional rent.

10.7 Tenant shall not conduct, nor permit any Sublessee or the employees or
Visitors of either to conduct, any soliciting or picketing in or on any of the
common areas of the Real Estate.

10.8 Tenant shall not permit its or any Sublessee’s employees or Visitors to
smoke or carry lighted tobacco products in the common areas of the Building,
including but not limited to lobbies, elevators, hallways, stairwells, and
restrooms. Landlord shall post such areas as nonsmoking areas in accordance with
Law.

11. RESTRICTIVE COVENANT - FOOD SERVICE

11.1 Tenant hereby covenants and agrees that it shall not permit the use of the
Demised Premises or any portion thereof, for the service of food to anyone other
than Tenant’s employees; nor shall Tenant maintain any facilities for the sale
or consumption of food to and by anyone other than Tenant’s employees, including
vending machines, without, in each case, obtaining the prior written consent of
the Landlord, which consent may be withheld in Landlord’s sole discretion.

 

LOGO [g444174execution.jpg]

 

18



--------------------------------------------------------------------------------

11.2 Landlord or the owner of the office park in which the Building is located
may, at the discretion of either, enter into agreements with third parties for
the operation of a restaurant, cafeteria, coffee-cart or similar food service as
an amenity for the Building and/or other buildings in said office park. In order
to enhance the viability of any such food service, Tenant shall not prepare,
contract for, serve or otherwise make available a food service facility in
competition with such third parties.

11.3 Tenant shall not suffer or permit the sale or consumption of food or drink
in the common areas of the Building or in the driveways or Parking Area of the
Real Estate by the employees or Visitors of Tenant or any Sublessee; provided,
however, that Tenant’s and any Sublessee’s employees and Visitors may utilize
any picnic tables or similar areas on the Real Estate which may be designated by
Landlord or Managing Agent for consumption of lunch.

12. TENANT’S CARE AND REPAIR OF DEMISED PREMISES

12.1 Tenant shall, throughout the term of this Lease, take good care of the
Demised Premises and maintain, replace or repair the fixtures and appurtenances
therein, provided that Tenant shall not be obligated to make structural repairs
or structural repairs to Building systems, except as expressly provided in the
penultimate sentence of this Section 12.1. Tenant shall give Landlord or
Managing Agent prompt notice (to the extent Tenant has knowledge, actual or
constructive, thereof) of any maintenance or repairs needed to the Demised
Premises or the fixtures therein, including but not limited to lighting
fixtures. Tenant shall also be responsible for all damage or injury to the
Demised Premises or any other part of the Real Estate and the systems and
equipment thereof, whether requiring structural or nonstructural repairs:
(a) caused by or resulting from the carelessness, omission, neglect or improper
conduct of Tenant, any Sublessee or the employees or Visitors of either; or
(b) which arises out of any work, labor, service or equipment done for or
supplied to Tenant or any Sublessee, other than performed by Landlord, including
without limitation, The Work, as defined in Exhibit F; or (c) which arises out
of the installation, use or operation of the property or equipment of Tenant or
any Sublessee. Tenant shall also promptly repair all damage to the Building and
the Demised Premises caused by the moving of fixtures, furniture and equipment
of Tenant or any Sublessee, except to the extent determined to be caused by the
gross negligence or willful misconduct of Landlord.

12.2 Tenant shall promptly make, at Tenant’s expense, all repairs in and to the
Demised Premises for which Tenant is responsible, using only contractors for the
trade or trades in question approved by Landlord or Managing Agent, which
approval shall not be unreasonably withheld. Any other repairs in or to the
Building or the facilities and systems thereof for which Tenant is responsible
shall be performed by Landlord at Tenant’s reasonable expense.

12.3 Tenant shall not clean nor require, permit, suffer or allow any window in
the Demised Premises to be cleaned from the outside. Such cleaning shall be
governed by the Cleaning Service Rider.

 

LOGO [g444174execution.jpg]

 

19



--------------------------------------------------------------------------------

13. TENANT’S WORK AND INSTALLATIONS

13.1 (a) Without Landlord’s prior written consent, which Landlord may withhold
in its sole discretion, Tenant shall not make or permit any structural changes
in or to the Demised Premises or the Building of any nature, nor any changes to
any of the electrical, plumbing or HVAC systems in the Building.

(b) Subject to the prior written consent of Landlord, which consent shall not be
unreasonably withheld, and to the provisions of this Article, Tenant or any
permitted Sublessee at its expense, may make alterations, decorations,
installations, renovations or improvements in or to the interior of the Demised
Premises (“Tenant’s Work”) which are non-structural and which do not adversely
affect or place unusual loads upon any utility services, or plumbing and
electrical lines, or electrical or HVAC systems, by using mechanics or other
contractors previously approved by Landlord in its reasonable discretion and
properly licensed to do such work in the community where the Real Estate is
located; provided, however, Tenant shall have the right to make cosmetic or
decorative Tenant’s Work costing less than $25,000.00 in each instance, such as
painting, carpeting and wall and floor covering, without the consent of Landlord
so long as Tenant has first given Landlord plans and specifications for such
work and gives Landlord, within thirty (30) days after substantial completion of
such work, as-built plans for such work. Tenant covenants that Tenant’s Work,
whether prior, on or subsequent to the Commencement Date, shall be in harmony
with any other work in the Real Estate and shall not result in work stoppages or
picketing at the Real Estate; and Tenant, at its own expense, shall immediately
take whatever steps are necessary to avoid any such work stoppage or picketing.

13.2 Tenant shall not place a load upon any floor of the Demised Premises
exceeding either the floor load per square foot of area which it was designed to
carry or the amount prescribed by Law. Landlord reserves the right to prescribe
the weight and position in the Demised Premises of all safes, file cabinets,
bookshelves, business machines (other than desk-top machines) , mechanical
equipment and other heavy personal property. Such installations shall be placed
and maintained by Tenant, at Tenant’s sole cost and expense, in settings
sufficient, in Landlord’s reasonable judgment, to absorb and prevent vibration,
noise and annoyance to any occupant of the Building or adjacent properties.

13.3 Tenant shall, before undertaking any Tenant’s Work, at its cost and
expense, obtain all permits, approvals and certificates required by any
Governmental Authority and (upon completion) certificates of final approval
thereof, and shall promptly deliver originals or duplicates of all such permits,
approvals and certificates to Landlord or Managing Agent. Tenant agrees to carry
and will cause Tenant’s Agents to carry during any activities under this Article
such workman’s compensation, general liability, personal and property damage
insurance as Landlord may reasonably require, naming Landlord as an additional
insured as its interest may appear. Tenant agrees (a) to pay or cause to be paid
promptly, when due, the entire cost of any work done by or for Tenant or any
Sublessee upon the Demised Premises so that the Demised Premises shall be at all
times free of claims or liens for labor or materials; and (b) to defend,
indemnify and hold Landlord harmless from and against any and all injury, loss,
demands, claims or damages to any person or property occasioned by or in
connection with Tenant’s

 

LOGO [g444174execution.jpg]

 

20



--------------------------------------------------------------------------------

Work, to the extent not paid to Landlord by the carrier of any insurance, and
except to the extent directly due to the gross negligence or willful misconduct
of Landlord. After written request by Tenant, Landlord, at Tenant’s expense,
shall join in any applications (in form reasonably acceptable to Landlord) for
any permits, approvals or certificates from any Governmental Authority required
to be obtained by Tenant in connection with any Tenant’s Work or the use of the
Demised Premises for only the Permitted Use, and shall sign such applications
(in form reasonably acceptable to Landlord) promptly after written request by
Tenant and shall otherwise reasonably cooperate with Tenant, at its expense, in
connection therewith. Landlord agrees to promptly remedy any violations (except
those arising from the acts or omissions of Tenant, which violations Tenant
shall promptly remedy at its sole cost) issued with respect to the Demised
Premises which shall either prevent Tenant from making any Tenant’s Work in the
Demised Premises or from conducting business in the Demised Premises.

13.4 Notwithstanding the foregoing, if any mechanic’s or other lien is filed
against the Demised Premises or the Building for work claimed to have been done
for or materials or services furnished to Tenant or any Sublessee, whether or
not done pursuant to this Article, the same shall be discharged by Tenant within
thirty (30) days after notice thereof from Landlord or Managing Agent, at
Tenant’s expense, by posting a bond or taking such other steps as may be
required by Law. If Tenant fails to discharge such lien within such thirty-day
period, Landlord may do so on Tenant’s behalf at Tenant’s sole reasonable cost
and expense.

13.5 All fixtures and all paneling, partitions, railings, flooring, electrical
conduits and cabling and like improvements installed in the Demised Premises at
any time, either by Tenant or any Sublessee or by Landlord on Tenant’s behalf,
shall, upon installation, become the property of Landlord and shall remain upon
and be surrendered with the Demised Premises, unless Landlord, by notice to
Tenant no fewer than twenty (20) days prior to the expiration or sooner
termination of this Lease, elects to relinquish Landlord’s right thereto and to
have same removed by Tenant, in which event the same shall be removed from the
Demised Premises by Tenant prior to the expiration of the Lease, at Tenant’s
sole cost and expense.

13.6 Nothing in this Article shall be construed to give Landlord title to or to
prevent Tenant’s removal of Tenant’s or any Sublessee’s moveable trade fixtures,
office furniture and equipment, but upon removal of any such property from the
Demised Premises or upon removal of other improvements as may be required by
Landlord pursuant to the terms of this Lease, Tenant shall immediately and at
its expense, repair and restore the Demised Premises to the condition existing
prior to installation and shall repair any damage to the Demised Premises or the
Building due to such removal.

13.7 All monies due Landlord or Landlord’s agent or contractor by Tenant for
work performed pursuant to Article 12 or this Article shall be paid within
twenty (20) days of Tenant’s receipt of an invoice therefor. All such monies
which are not timely received by Landlord or Landlord’s contractor shall accrue
interest from the due date at the rate of Interest, or such higher rate as may
normally be charged to Landlord by its contractor.

 

LOGO [g444174execution.jpg]

 

21



--------------------------------------------------------------------------------

13.8 Tenant shall promptly remove or correct any Tenant’s Work not performed in
accordance with this Article and, in the case of removal, restore the Demised
Premises to its preexisting condition.

13.9 Tenant, at its cost and expense, shall remove from the Demised Premises and
the Building all boxes and other packaging resulting from Tenant’s or any
Sublessee’s installations, alterations, renovations and decorations.

13.10 Upon Landlord’s demand, Tenant shall pay Landlord as additional rent a fee
established by Landlord for any reasonable out-of-pocket supervisory,
administrative and/or coordination services that Landlord may (but shall not be
obligated to) perform in connection with Tenant’s Work. Landlord’s performance
of all or any of such services (i) shall be without liability to or recourse
against Landlord, except to the extent due to the gross negligence or willful
misconduct of Landlord, (ii) shall not release Tenant from its obligation to
strictly comply with each and every provision of this Lease relating to Tenant’s
Work and (iii) shall not constitute any warranty by Landlord regarding adequacy
of design, workmanship or quality of materials.

14. COMPLIANCE WITH LAWS

14.1 Tenant, at Tenant’s sole cost and expense, shall promptly comply with
(a) all present and future Laws of all Governmental Authorities and all changes
therein applicable to Tenant or to the Demised Premises or, to the extent
incumbent upon Tenant, to any other portion of the Real Estate; (b) any
direction of any public officer pursuant to Law; and (c) all Laws which shall
impose any violation, order or duty upon Landlord or Tenant with respect to the
Demised Premises or, to the extent incumbent upon Tenant, any other portion of
the Real Estate, arising out of Tenant’s particular occupancy, use or manner of
use thereof (including Tenant’s Permitted Use). Subject to Section 12.1 hereof,
nothing herein shall require Tenant to make structural repairs, Building system
repairs or alterations which are structural in nature, unless Tenant’s
particular use of the Demised Premises or method of operation therein shall be
in violation of any such Law or shall result in the Demised Premises or the
Building being in violation of such Law. Landlord shall cure all violations of
Laws generally applicable to the Real Estate as a whole, to the extent such
violations are not attributable to Tenant’s particular manner of use of the
Demised Premises, with the cost of such curing to be included as an Operating
Cost, as applicable, to the extent permitted in Article 6 hereof. Tenant shall
have no obligation to cure violations of conditions which existed at the Real
Estate or Demised Premises prior to the Commencement Date.

14.2 Tenant may, at its expense (and if necessary, in the name of but without
expense to Landlord) contest by appropriate proceedings, prosecuted diligently
and in good faith, the validity or applicability to the Demised Premises of any
such Law, and Landlord, at Tenant’s reasonable expense, shall cooperate with
Tenant in such proceedings; provided that (a) Tenant shall defend, indemnify and
hold Landlord harmless against all liability, loss or damage which Landlord
shall suffer by reason of such non-compliance or contest, including, but not
limited to, reasonable attorney’s fees and other expenses reasonably incurred by
Landlord, provided that Tenant’s indemnity shall not cover the negligence or
willful misconduct

 

LOGO [g444174execution.jpg]

 

22



--------------------------------------------------------------------------------

of Landlord; (b) such non-compliance or contest shall not constitute or result
in any violation of any superior lease or superior mortgage, or if such superior
lease and/or superior mortgage shall permit such non-compliance or contest on
condition of the taking of action or furnishing of security by Landlord, such
action shall be taken and such security shall be furnished at the sole cost and
expense of Tenant; (c) such non- compliance or contest shall not subject
Landlord to prosecution for a criminal offense; (d) such action shall not cause
the Demised Premises or any part thereof or of the Real Estate to become subject
to a lien or to be condemned or vacated; and (e) Tenant shall keep Landlord
advised as to the status of such proceedings.

15. ENVIRONMENTAL COMPLIANCE

15.1 Tenant shall, at Tenant’s own cost and expense, comply with the Industrial
Site Recovery Act (N.J.S.A. 13:1K-6 et seq.), the Comprehensive Environmental
Response, Compensation & Liability Act (42 U.S.C. 9601 et seq.), the Spill
Compensation and Control Act (N.J.S.A. 58:10-23.11 et seq.), any and all
amendments thereto and regulations and orders promulgated thereunder, and any
other Environmental Law affecting the Demised Premises or the Real Estate, to
the extent related to or arising out of the particular use or occupancy of the
Demised Premises by Tenant or any Sublessee.

15.2 Tenant shall, at Tenant’s own cost and expense, make all submissions to,
provide all information to, and comply with all requirements of, the Bureau of
Industrial Site Evaluation of the New Jersey Department of Environmental
Protection, or the U.S. Environmental Protection Agency, or any other
Governmental Authority having Environmental jurisdiction over the Real Estate or
any portion thereof or the occupants thereof (collectively, an “Environmental
Authority”) which are related to or arise out of the use and occupancy of the
Demised Premises.

15.3 Should any Environmental Authority determine that a cleanup or similar plan
be prepared or that a cleanup be undertaken because of any spills or discharges
of hazardous substances or wastes in or about the Real Estate caused by Tenant,
any Sublessee or the employees or Visitors of either, then Tenant shall, at
Tenant’s own expense, promptly and diligently prepare and submit the required
plans and financial assurances, and carry out the approved plans to the
satisfaction of such Environmental Authority. Tenant acknowledges that its
obligations under this Article may arise if there is any closing, termination or
transfer of operations of Tenant or any Sublessee which is classified as an
industrial establishment, or from a transfer of the Real Estate or any portion
thereof which falls under the purview of an Environmental Authority.

15.4 At no expense to Landlord, Tenant shall promptly provide all information
reasonably requested by Landlord or Managing Agent or by any Environmental
Authority for preparation of non-applicability affidavits and similar documents
for submission to such Environmental Authority, and shall promptly sign such
affidavits when requested by Landlord or Managing Agent.

15.5 Notwithstanding anything to the contrary contained herein, Landlord, to the
best of its information, knowledge and belief and without having conducted any
independent investigation, represents to Tenant that, as of the

 

LOGO [g444174execution.jpg]

 

23



--------------------------------------------------------------------------------

date hereof, the Demised Premises are free from unlawful quantities of asbestos
and other unlawful quantities of hazardous substances prohibited by Laws in
effect on the date hereof; Landlord shall indemnify, defend, and hold Tenant
harmless from all fines, suits, procedures, claims and actions of any kind
arising out of or in any way connected with the presence of, or any spills or
discharges of, unlawful quantities of hazardous substances prohibited by Laws,
at the Demised Premises or Real Estate which occur prior to the Term and are not
caused by Tenant, its employees, agents, contractors or invitees, and Landlord
agrees to remediate such unlawful quantities of hazardous substances prohibited
by Laws, in compliance with all then applicable Laws.

16. ASSIGNMENT; SUBLEASING

16.1 Tenant, for itself, its legal representatives, creditors, heirs,
distributees, administrators, trustees, successors and assigns, expressly
covenants that it shall not assign, mortgage, pledge or otherwise encumber this
Lease; nor, except as specifically set forth below, underlet, or suffer or
permit the Demised Premises or any part thereof to be used by anyone other than
the Tenant named in Section 1.1.

16.2 For purposes of this Article, any occupancy arrangement (including, without
limitation, verbal agreements, management agreements, concessions, licenses and
space-sharing agreements or arrangements) affecting all or any part of the
Demised Premises, other than a direct lease with Landlord or an assignment of
this Lease permitted hereunder, shall be referred to as a “Sublease”; and any
user or occupant of all or part of the Demised Premises, other than the Tenant
or an assignee permitted under this Article shall be referred to as a
“Sublessee.”

16.3 If Tenant shall desire to assign this Lease, or to permit a Sublessee to
use or occupy all or any portion of the Demised Premises (“sublease” or a
“Subleasing”), Tenant shall first submit in writing to Landlord or Managing
Agent a notice (“Tenant’s Transfer Notice”) setting forth in reasonable detail:

(a) the identity and address of the proposed assignee or Sublessee;

(b) the terms and conditions of the assignment or Subleasing;

(c) the nature and character of the business of the proposed assignee or
Sublessee and its proposed use of the Demised Premises;

(d) evidence that the proposed assignee or Sublessee is a United States citizen
or legal entity qualified to do business in the State of New Jersey and
organized and in good standing under the laws of one of the States of the United
States;

(e) banking, financial and other credit information relating to the proposed
assignee or Sublessee reasonably sufficient to enable Landlord to determine the
proposed assignee’s or Sublessee’s financial responsibility; and

(f) in the case of a Subleasing of only a portion of the Demised Premises, a
preliminary plan for Tenant’s layout, partitioning, and electrical installations
for the portion of the Demised Premises to be subleased.

 

LOGO [g444174execution.jpg]

 

24



--------------------------------------------------------------------------------

16.4 (a) If Tenant is not then in Default and the nature and character of the
business of the proposed assignee or Sublessee, and the proposed use and
occupancy of the Demised Premises, or any portion thereof, by the proposed
assignee or Sublessee, is in keeping and compatible with the Permitted Use and
the dignity and character of the Building, then, Landlord agrees not to
unreasonably withhold or delay its consent to any such proposed assignment or
Subleasing. Tenant shall, in Tenant’s Transfer Notice, advise Landlord of
Tenant’s intention to assign this Lease or to permit a Subleasing of all or any
part of the Demised Premises, from, on and after a stated date, which date
Tenant agrees shall not be less than sixty (60) days after the sending of
Tenant’s Transfer Notice. Upon Landlord’s receipt of Tenant’s Transfer Notice,
Landlord shall have the right (“Landlord’s Recapture Right”), to be exercised by
giving written notice (“Landlord’s Recapture Notice”) to Tenant within sixty
(60) days after receipt of Tenant’s Transfer Notice, to either (1) recapture all
of the space described in Tenant’s Transfer Notice, or (2) reasonably approve or
disapprove of any such proposed assignment or Subleasing. Landlord’s Recapture
Notice shall, if given, cancel and terminate this Lease with respect to the
space described in Landlord’s Recapture Notice as of a date established by
Landlord and communicated to Tenant in Landlord’s Recapture Notice.

(b) If less than all of the Demised Premises are recaptured by Landlord,
Landlord shall construct and erect such partitioning and modify Building systems
as may be required to separate the space retained by Tenant from the space
recaptured. The reasonable cost of such alterations shall be borne fully and
exclusively by Tenant, shall constitute additional rent hereunder and shall be
payable to Landlord within twenty (20) days following a statement to Tenant from
Landlord or Managing Agent for the amount thereof. The Minimum Rent and/or the
Adjusted Minimum Rent, Tenant’s Occupancy Percentage, and Tenant’s Allotted
Parking shall be adjusted pursuant to a written amendment to this Lease on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet demised under this Lease immediately prior to
such recapture; and this Lease, as so amended, shall continue thereafter in full
force and effect as to the portion of the Demised Premises retained by Tenant.

16.5 In addition to the foregoing requirements, (a) no Sublease shall violate
any Law or result in the occupancy of the Demised Premises by more than two sole
proprietors, firms, partnerships or corporations, including the Tenant
hereunder;(b) no Sublease shall be for a term of less than two years, unless the
unexpired term of this Lease shall be less than two years at the commencement of
the Sublease; (c) no assignee or Sublessee shall be an existing tenant of, or
any party then negotiating for space in, the Building, or any other land or
building in the office park in which the Building is located which is (1) owned
by Landlord, any affiliate of Landlord or any partnership in which Landlord or
an affiliate of Landlord is a partner, or (2) managed by Landlord or an
affiliate of Landlord (any such property referred to under subsection 16.5(c)
(1) or (2) being hereinafter referred to as an “Affiliated Property”), provided
there is comparable space at such Affiliated Property; (d) no Sublease shall
result in the occupancy of less than 1,000 square feet of space; (e) there shall
be no Default under any of the terms and conditions of this Lease at the time of
Tenant’s

 

LOGO [g444174execution.jpg]

 

25



--------------------------------------------------------------------------------

Transfer Notice or at the effective date of such assignment or Subleasing;
(f) no assignment or Subleasing shall be advertised for a rental rate less than
that currently being charged for comparable space in the Building or any
Affiliated Property; and (g) Tenant shall pay when due all brokerage or similar
commissions arising from any assignment or Sublease.

16.6 Anything to the contrary in this Article notwithstanding, Landlord shall
not consent to any assignment or Sublease unless Tenant agrees at the time of
the proposed assignment or Sublease and in Tenant’s Transfer Notice to pay over
to Landlord fifty percent (50%) of (a) all consideration (of whatever nature)
that would be payable by the prospective assignee or Sublessee to Tenant,
whether in one or more payments or transfers and whether pursuant to such
assignment or Sublease or any other agreement related thereto, which exceeds
(b) the pro rata share of the Adjusted Minimum Rent plus Tenant’s Share of Taxes
allocable to the Demised Premises, or the relevant portion thereof, payable by
Tenant hereunder, after first deducting therefrom the amount of Tenant’s Costs.
“Tenant’s Costs” shall mean the reasonable, documented, out-of-pocket expenses
actually incurred by Tenant in connection with the assignment or subletting in
question for transfer taxes, brokerage commissions, advertising expenses,
attorneys’ fees, any commercially reasonable rent credit or concession or work
allowance and any reasonable tenant improvement work performed by Tenant at its
expense in connection with such assignment or subletting based on bills,
receipts or other evidence of such costs reasonably satisfactory to Landlord.

16.7 Any Sublease must specifically provide that (a) it shall be subject and
subordinate to all of the terms and conditions of this Lease; (b) the use of the
Demised Premises thereunder shall be restricted exclusively to the Permitted
Use; (c) the term thereof shall not extend beyond the Expiration Date; (d) no
Sublessee or its heirs, distributees, executors, administrators, legal
representatives, trustees, successors or assigns, without the prior consent of
Landlord in each instance, which consent Landlord may withhold in its absolute
discretion, shall (1) assign, whether by merger, consolidation or otherwise,
mortgage or encumber its interest in any Sublease, in whole or in part,
(2) Sublease or permit the Subleasing of, that part of the Demised Premises
affected by such Subleasing or any portion thereof, or (3) permit such part of
the Demised Premises affected by such Subleasing or any part thereof to be
occupied or used, by any person other than such Sublessee; and (e) in the event
of cancellation or termination of this Lease for any reason whatsoever or of the
surrender of this Lease, whether voluntary, involuntary or by operation of Law,
prior to the expiration date of such Sublease, including any extensions and
renewals granted thereunder, the Sublessee, at Landlord’s option and in its sole
discretion, shall either vacate the Demised Premises or shall make full and
complete attornment to Landlord for the balance of the term of the Sublease,
which attornment shall be evidenced by an agreement in form and substance
reasonably satisfactory to Landlord which the Sublessee shall execute and
deliver within five (5) business days after request by Landlord. The Sublessee
shall waive the provisions of any Law now or hereafter in effect which may give
the Sublessee any right of election to terminate the Sublease or to surrender
possession of the Demised Premises in the event any proceeding is brought by
Landlord to terminate or assume this Lease.

 

LOGO [g444174execution.jpg]

 

26



--------------------------------------------------------------------------------

16.8 No assignee or Sublessee shall receive any credit whatsoever from Landlord
for security deposits, rent or any other monies paid to Tenant unless same shall
have been actually received and receipted by Landlord.

16.9 Each of the following events shall be deemed to constitute an “assignment”
of this Lease and shall require the prior written consent of Landlord in each
instance as provided in this Article; any person or entity making an assignment
shall be referred to herein as an “assignor”, and any person or entity to whom
an assignment is made shall be referred to herein as an “assignee”:

(a) Any assignment or other transfer of this Lease by operation of Law;

(b) Any hypothecation, pledge or collateral assignment of this Lease;

(c) Any assignment or other transfer of this Lease in connection with bankruptcy
or creditor’s rights;

(d) Any transfer or acquisition, whether in a single transaction or
cumulatively, of (1) the majority of the issued and outstanding stock or voting
interests of a corporate Tenant, except as may occur through public trades on
any recognized security exchange or over-the-counter market; (2) a majority of
the equitable or voting interests of a Partnership Tenant; or (3) any general
partnership interest of a Partnership Tenant (each of the foregoing being
referred to as a “Controlling Interest”); or

(e) Any issuance (other than in a public offering) of an interest or interests
in Tenant (whether stock or partnership interests or otherwise) to any person,
entity or group of related persons or affiliated entities, whether in a single
transaction or in a series of related or unrelated transactions, such that
following such issuance, such person, entity or group shall hold a Controlling
Interest in Tenant.

16.10 Tenant, its Sublessees, and their respective legal representatives, heirs,
distributees, executors, administrators, trustees, creditors, successors and
assigns acknowledge and agree that the restriction that Landlord’s consent under
certain circumstances to a proposed assignment of this Lease or to a Subleasing
shall not be unreasonably withheld shall not be intended or construed as an
agreement or covenant on the part of Landlord, but rather as a qualification on
Tenant’s covenant not to assign this Lease or enter into or permit any Sublease;
and it is further agreed that Landlord shall not be liable in damages or subject
to liability of any kind or nature whatever by reason of Landlord’s failure or
refusal to grant its consent to any proposed assignment of this Lease or
Subleasing of the Demised Premises, the sole and exclusive recourse being a
declaratory judgment on the question of Landlord’s reasonableness.

16.11 It is a condition to the effectiveness of any assignment or Sublease
otherwise complying with this Article that (a) Tenant shall increase on
Landlord’s demand the amount of Security deposited with Landlord by a sum to be
reasonably determined by Landlord and (b) the assignee shall execute,
acknowledge and deliver to Landlord an agreement in form and substance
reasonably satisfactory to Landlord whereby the

 

LOGO [g444174execution.jpg]

 

27



--------------------------------------------------------------------------------

assignee assumes with respect to the period from and after the date of the
assignment all obligations of Tenant under this Lease, and agrees that the
provisions of this Article shall continue to be binding upon it in respect of
all future assignments of this Lease. No assignment of this Lease shall release
the assignor from its continuing obligations to Landlord under this Lease or any
renewals, extensions or modifications thereof, except as expressly herein
provided; and Tenant and any subsequent assignor shall continue to remain
jointly and severally liable (as primary obligor) for all of Tenant’s
obligations hereunder.

16.12 Tenant, at its expense, covenants to obtain all permits, approvals and
certificates of occupancy required by any Governmental Authority for any work or
in connection with any assignment of this Lease or any Sublease and any
alterations to the Demised Premises in connection therewith, and Tenant shall
deliver copies of the same to Landlord prior to the commencement of work, if
work is to be done, and prior to the occupancy of any or all of the Demised
Premises by the assignee or Sublessee. All such alterations shall be in strict
compliance with Article 13 hereof. Tenant shall submit a duplicate original
counterpart of the assignment or Sublease to Landlord within five (5) business
days of the date of execution.

16.13 If Landlord withholds its consent to any proposed assignment or Sublease
as permitted in this Article, or if Landlord exercises Landlord’s Recapture
Right under Section 16.4, Tenant shall indemnify, defend and hold harmless
Landlord against and from all loss, liability, damage, cost and expense
(including attorneys’ fees and disbursements) resulting from any claims that may
be made against Landlord by the proposed assignee or Sublessee or by any brokers
or other persons claiming a commission or similar compensation in connection
with the proposed assignment or Sublease.

16.14 If Landlord consents to any proposed assignment or Sublease and Tenant
fails to consummate the assignment or Sublease to which Landlord consented
within sixty (60) days after the giving of such consent, Tenant shall be
required again to comply with all of the provisions and conditions of this
Article before assigning this Lease or Subleasing all or part of the Demised
Premises.

16.15 The joint and several liability of the named Tenant and any immediate or
remote successor in interest of the named Tenant for the due performance and
observance of all covenants and conditions to be performed and observed by
Tenant hereunder shall not be impaired by any agreement of Landlord or Managing
Agent extending the time for such performance or observance or by Landlord or
Managing Agent’s waiving or failing to enforce any provision of this Lease.

16.16 The listing of any name other than that of Tenant or any permitted
assignee or Sublessee on any door of the Demised Premises or on any directory or
in any elevator in the Building or otherwise shall be at Landlord’s sole
discretion, and shall not operate to vest in the person so named any right or
interest in this Lease or in the Demised Premises or the Building, or be deemed
to constitute, or serve as a substitute for, any prior consent required under
this Article, and it is understood that any such listing shall constitute a
license extended by Landlord which shall be revocable at Landlord’s will by
written notice to Tenant.

 

LOGO [g444174execution.jpg]

 

28



--------------------------------------------------------------------------------

16.17 If this Lease is assigned, or if the Demised Premises or any part thereof
is subleased, Landlord may, after a Default, collect rent directly from the
assignee or Sublessee and apply the net amount collected to the rent herein
reserved; but no such assignment, Subleasing or collection shall be deemed a
waiver of this covenant or the acceptance of the assignee or Sublessee as a
tenant, or a release of Tenant from the further performance by Tenant of any of
the covenants on the part of Tenant contained herein; and no such collection of
rent by Landlord shall be characterized as a termination, cancellation or
modification of this Lease, unless Landlord so notifies Tenant in writing.

16.18 Any provisions of this Article to the contrary notwithstanding, but
subject to the other terms, conditions and provisions contained in said Article,
including but not limited to Section 16.3:

(a) Tenant shall have the right, without the consent of Landlord and free of
Landlord’s Recapture Right and free of Landlord’s rights under Section 16.6, but
after Landlord’s receipt of Tenant’s Transfer Notice, to assign this Lease or
sublease all or any part of the Demised Premises to any corporation or other
legal entity controlling, controlled by or under common control with Tenant;
provided that no such assignee shall further assign this Lease or sublease any
or all of the Demised Premises and no such Sublessee shall assign or encumber
its Sublease or further sublease all or any part of the Demised Premises; and
provided, further, that any event resulting in such assignee or Sublessee
ceasing to be a corporation or legal entity controlling, controlled by or under
common control with Tenant shall be deemed to be an assignment or Sublease
requiring the prior consent of Landlord pursuant to the provisions of this
Article and Tenant shall thereupon comply with all provisions of this Article
applicable thereto. For purposes hereof, “control” means, in the case of a
corporation, ownership or voting control of at least fifty-one percent (51%) of
the issued and outstanding voting stock of such corporation, and in case of a
joint venture, partnership or limited liability company, or similar entity,
ownership of at least fifty-one percent (51%) of all the general or other
partnership or membership (or similar) interests therein.

(b) Tenant shall also have the right, without the consent of Landlord and free
of Landlord’s Recapture Right and free of Landlord’s rights under Section 16.6,
but after Landlord’s receipt of Tenant’s Transfer Notice, to assign this Lease
to any corporation or other legal entity succeeding to Tenant by merger or
consolidation in accordance with applicable statutory provisions for merger or
consolidation of corporations or legal entities or by purchase of all or
substantially all of Tenant’s assets; provided that subsequent to such merger,
consolidation or purchase, the credit, liquidity, financial strength, assets and
liabilities of the successor corporation or the purchasing corporation, as the
case may be, shall be at least equal to the credit, liquidity, financial
strength, assets and liabilities of Tenant immediately prior to such merger,
consolidation or purchase and this fact shall be so certified by the chief
financial officer of the assignor and the assignee. Furthermore, transfers of
stock, partnership, membership or other equity interests among the existing
owners and holders of such interests may occur without the consent of Landlord,
free of Landlord’s Recapture Rights and free of Landlord’s rights under
Section 16.6.

 

LOGO [g444174execution.jpg]

 

29



--------------------------------------------------------------------------------

(c) It is Landlord’s intent to permit assignment and Subleasing pursuant to this
Section exclusively as an accommodation to the bona fide and legitimate business
organizational needs of Tenant, and notwithstanding the provisions hereof, no
assignment of this Lease or Subleasing of all or any part of the Demised
Premises without Landlord’s consent hereunder shall be permitted where the sole
or primary purpose of such assignment or Subleasing is to permit occupancy of
all or any part of the Demised Premises by a third party in avoidance of
Landlord’s consent, or in the case of a corporation’s purchasing all or
substantially all of Tenant’s assets, where this Lease constitutes all or a
substantial portion of such assets.

(d) By no later than five (5) days after any assignment of this Lease or
Subleasing under this Section 16.18 is consummated, Tenant shall give Landlord
written notice of any such assignment of this Lease or Subleasing accompanied by
all documentation required by Landlord to establish compliance with the
requirements of subsections (a) and (b) above, and Tenant shall also provide
Landlord, by no later than five (5) days after any assignment of this Lease or
Subleasing under this Section 16.18 is consummated, with a copy of any executed
instrument of merger, consolidation or assignment or the executed Sublease, as
the case may be.

17. NOTIFICATION BY TENANT

17.1 Tenant shall inform Landlord or its Managing Agent immediately in case of
fire or accident within the Demised Premises or elsewhere upon the Real Estate
if involving Tenant, any Sublessee, or the employees or Visitors of either, or
if Tenant has actual knowledge of such fire or accident.

18. RULES AND REGULATIONS

18.1 Tenant, for itself and for any Sublessee and their employees and Visitors,
covenants to comply with the Rules and Regulations. Landlord and Managing Agent
shall have the right to make reasonable additions and amendments to the Rules
and Regulations from time to time, and Tenant, on behalf of itself, any
Sublessee and their employees and Visitors, agrees to comply with such additions
and amendments after deliveries of copies thereof to Tenant. Landlord shall not
discriminatorily enforce any Rules and Regulations against Tenant or promulgate
any additional Rules and Regulations that would have a discriminatory effect on
Tenant. In the event of any conflict between the terms and provisions of this
Lease and the terms and provisions of the Rules and Regulations, the terms and
provisions of this Lease shall control.

19. PEACEABLE ENJOYMENT

19.1 Subject to the terms and provisions of this Lease and to all mortgages and
ground leases of record to which this Lease may be or may become subordinate,
Tenant, upon timely payment of all Minimum Rent, Adjusted Minimum Rent,
additional rent, and other monies due and payable by Tenant hereunder and upon
Tenant’s observing, keeping and performing all of the other terms and provisions
of this Lease, shall lawfully, peaceably and quietly have, hold, occupy and
enjoy the Demised Premises during the Term hereof.

 

LOGO [g444174execution.jpg]

 

30



--------------------------------------------------------------------------------

20. SURRENDER

20.1 Upon the last day of the Term of this Lease, or the sooner termination
thereof, Tenant shall quit and surrender the Demised Premises to Landlord in
good order, condition and repair, except for ordinary wear and tear, casualty
and condemnation; and to the extent Tenant is responsible for hazardous
substances, wastes or conditions under Section 15.3 hereof or other applicable
provisions of the Lease, the Demised Premises and the remainder of the Real
Estate shall be free of any and all hazardous substances, wastes or conditions
and in compliance with all applicable Laws of any Environmental Authority with
respect to any hazardous substances or wastes for which Tenant is responsible
hereunder or pursuant to any Law.

20.2 Prior to or upon the expiration or sooner termination of this Lease,
Tenant, at its own cost and expense shall remove from the Demised Premises all
trade fixtures, partitions, equipment, personal property, or other improvements
required to be removed from the Demised Premises pursuant to Article 13 without
injury to the Demised Premises. All such property that is not removed from the
Demised Premises prior to the expiration or sooner termination of this Lease
shall be, at the election of Landlord and with absolutely no liability
whatsoever to Tenant or any Sublessee, either (a) retained or disposed of by
Landlord as its own property without any obligation whatsoever to Tenant or any
Sublessee or (b) removed from the Demised Premises and disposed of by any means
whatsoever by Landlord, at Tenant’s sole reasonable cost and expense.

20.3 Tenant’s obligation to observe the covenants contained in this Article
shall survive the expiration or sooner termination of this Lease.

20.4 Notwithstanding anything to the contrary contained herein, if the last day
of the Term of this Lease or any renewal or extension thereof falls on Sunday,
this Lease shall expire at noon the preceding Saturday; if the last day of the
Term of this Lease or any renewal or extension thereof falls on a Legal Holiday,
this Lease shall expire at noon on the preceding business day.

21. HOLDING OVER

21.1 Tenant shall pay Landlord (a ) during the first month of such holdover, one
hundred fifty percent (150%) of the Minimum Rent for a full month then
applicable under the Lease for that month or partial month during which Tenant
or any Sublessee retains possession of the Demised Premises, or any part
thereof, after the expiration or earlier termination of this Lease, and
(b) after such first month, two hundred percent (200%) of the Minimum Rent for a
full month then applicable under the Lease, for each month or each partial month
during which Tenant or any Sublessee retains possession of the Demised Premises,
or any part thereof, after the expiration or earlier termination of this Lease.

21.2 Nothing contained in this Lease, nor the paying by Tenant and acceptance by
Landlord or Managing Agent of holdover rent, nor any verbal consent by anyone
nor any detrimental reliance by Tenant or any Sublessee, shall be construed as a
consent by Landlord to the occupancy or possession by Tenant or such Sublessee
of the Demised Premises or any portion thereof beyond the Expiration Date or
sooner termination of the term hereof, unless consented to in writing by
Landlord in its sole discretion. Landlord, on and at all

 

LOGO [g444174execution.jpg]

 

31



--------------------------------------------------------------------------------

times after the thirtieth (30th) day after the Expiration Date or sooner
termination of the term hereof, shall also be entitled to consequential damages
and to the benefit of all other available legal remedies for summary possession
of the Demised Premises.

22. INDEMNITY

22.1 Tenant shall be strictly liable for the acts and omissions of Tenant, its
Sublessee(s) and any Visitors with respect to the Real Estate. In accordance
therewith, Tenant shall defend, indemnify and hold harmless Landlord, Mack-Cali
Realty Corporation, Mack-Cali Realty, L.P., and their respective affiliates,
subsidiaries, designees, directors, officers, partners, employees, shareholders
and agents and their predecessors in interest and successors and assigns against
and from (a) any and all claims (1) arising from the conduct of Tenant or any
Sublessee, or the employees or Visitors of either, or of any business or any
work or thing whatsoever done to the Demised Premises, or any condition created
in or about the Demised Premises (other than by Landlord, its agents or
employees) during the term of this Lease, except to the extent due to the gross
negligence or willful misconduct of Landlord, its agents or employees, or
(2) arising from any negligent or otherwise wrongful act or omission of Tenant
or any Sublessee, or the employees or Visitors of either; (b) any failure by
Tenant or any Sublessee to comply with the provisions of this Lease; (c) all
costs, expenses and liabilities incurred by Landlord in connection with each
such claim or action or proceeding brought thereon, including but not limited to
all legal fees and expenses; and (d) upon the thirtieth (30 th) day after the
Expiration Date or sooner termination of the term hereof, any damages suffered
by Landlord due to the holding over in the Demised Premises by Tenant or any
Sublessee beyond the expiration or sooner termination of this Lease. Neither
Tenant nor Landlord shall be liable for or indemnify the other party or any
party claiming through the other party for consequential damages, except that in
the case of holding over lasting thirty (30) days or longer, Tenant shall be
liable for and indemnify Landlord, or any party claiming through Landlord, for
consequential damages.

22.2 In case any action or proceeding shall be brought against Landlord or any
of the foregoing indemnitees by reason of any such claim, Tenant, upon notice
from Landlord, shall resist and defend such action or proceeding with counsel
previously and reasonably approved by Landlord.

22.3 Landlord shall indemnify, defend and hold Tenant harmless from any loss
adjudged to have been solely caused by the gross negligence or willful
misconduct of Landlord.

23. LANDLORD’S WORK

23.1 Landlord shall be required to undertake the work to make the Demised
Premises ready for Tenant’s occupancy (“Landlord’s Work”), such work shall be
set forth in Exhibit F Landlord’s Work Letter.

24. SERVICES TO BE PROVIDED BY LANDLORD

24.1 Subject to the other provisions hereof, Landlord shall maintain in good
working order and repair and replace the exterior and the structural portions of
the Building, including

 

LOGO [g444174execution.jpg]

 

32



--------------------------------------------------------------------------------

the structural portions of the Demised Premises, the common portions of the
Building interior, the Parking Areas and the common areas, and the Building
plumbing, electrical, HVAC systems, elevator, fire safety, sprinkler and all
mechanical systems including those Building systems serving the Demised
Premises. Such services shall be included in Operating Costs. To the extent
Tenant has knowledge, actual or constructive, thereof, Tenant agrees to give
prompt notice to Landlord or Managing Agent of any condition in the Demised
Premises in need of repair. Landlord agrees to perform any repairs that it is
required to make with reasonable diligence under the circumstances and with
reasonable efforts to avoid material interference with Tenant’s use and
occupancy of the Demised Premises.

24.2 Landlord shall provide the following services to Tenant, the cost of which
services shall be included in Operating Costs:

(a) Public elevator service on business days from 8 a.m. to 6 p.m. and one
elevator subject to call at all other times.

(b) Subject to Article 26, HVAC to the Demised Premises and the Building.

(c) Hot and cold water to the Demised Premises for ordinary lavatory, pantry,
drinking, cleaning and sprinkler purposes; provided, however, if Tenant uses or
consumes water for any other purposes or, in Landlord’s reasonable opinion, in
quantities per square foot of Demised Premises which are in excess of the
Building average, Landlord may install a water meter at Tenant’s cost and
expense to register such water consumption; Tenant shall thereafter maintain the
water meter in good working order and repair and shall be obligated to pay
Landlord reasonable amounts as additional rent for water consumed as shown on
said meter.

(d) Subject to the Cleaning Service Rider and Article 27, cleaning service for
the Demised Premises and for the common areas of the Building.

(e) The listing of Tenant’s name on the Building lobby directory, if any;
provided that any changes to Tenant’s listing on said directory or any other
directory in the Building or on the remainder of the Real Estate shall be (1) in
conformity with Landlord’s Building standard design, (2) prepared by Landlord
and at Tenant’s expense, if subsequent to the Commencement Date; and (3) for the
Tenant named in Article 1 or such Sublessee or assignee permitted in strict
compliance with Article 16. Landlord shall have no obligation to list more than
two names on the Building lobby directory.

(f) Maintain in good working order, repair and, if necessary, replace the
Building fire alarm system and the Building sprinkler system in the Building,
including without limitation, in the Demised Premises.

(g) Any additional Building access cards required by Tenant shall be provided to
Tenant by Landlord at Tenant’s reasonable expense. Any access system for the
Demised Premises: (1) shall be installed at Tenant’s expense in strict
accordance with this Lease, (2) is subject to the prior written consent of
Landlord in accordance with Article 13 hereof, (3) must be removed by Tenant, at
its expense by the end of the

 

LOGO [g444174execution.jpg]

 

33



--------------------------------------------------------------------------------

term, if so requested by Landlord, in accordance with Article 13 hereof, and any
damage resulting from such removal, if such removal is required by Landlord,
must be repaired by Tenant at its expense by the end of the term, and (4) is
subject to Rule and Regulation 8 hereof.

24.3 Landlord reserves the right to stop any of the services to be provided
hereunder when reasonably necessary by reason of accident or emergency, or for
repairs, alterations, replacements or improvements which Landlord, in its
reasonable discretion, may deem necessary or desirable, without same affecting
Tenant’s obligations hereunder. Landlord agrees that while exercising its right
to stop service of the Building systems or utilities, Landlord shall use
reasonable efforts to minimize any material disruption of Tenant’s use and
occupancy of and business in the Demised Premises.

24.4 Landlord agrees that Tenant shall have access to the Demised Premises 24
hours per day, 365 days per year, subject to force majeure, Landlord’s
reasonable Rules and Regulations and directives of Governmental Authorities.

25. ELECTRICITY

25.1 Landlord’s obligation to supply electric current shall be limited to the
current required to power the Building standard HVAC systems, elevators, and the
lighting of common areas of the Building and the Real Estate, the costs of which
shall be included in Operating Costs.

25.2 The cost of electric current which is supplied by Landlord for use by
Tenant in the Demised Premises, other than for heating or air conditioning
purposes, will be reimbursed to Landlord at the Electric Rate. Landlord
represents that the risers, electrical conductors, wiring installations,
machinery and equipment in and otherwise serving the Demised Premises shall be
capable of supplying to the Demised Premises, a minimum of six (6) watts
connected load per rentable square foot of the Demised Premises (exclusive of
HVAC). The “Electric Rate” will mean the Service Classification pursuant to
which Tenant would purchase electricity directly from the utility company
servicing the Building, provided, however, at no time shall the amount payable
by Tenant for electricity be less than Landlord’s cost, and provided further
that in any event, the Electric Rate shall include all applicable surcharges,
and demand, energy, losses, fuel adjustment and time of day charges (if any) ,
taxes and other sums payable in respect thereof.

a. From and after the Commencement Date, Tenant agrees to pay as Additional Rent
an estimated electrical charge of $.15 per gross rentable square foot per month,
payable on the first day of each and every month, until such time as an
electrical survey can be performed pursuant to subparagraph b. below.

b. Landlord will have an electrical engineering consultant make a survey of the
electric power used in the Demised Premises to determine Tenant’s average
monthly electric consumption, and the reasonable costs of such survey will be
borne by Tenant. The findings of the consultant will be conclusive and binding
on Landlord and Tenant, except as provided in Section 25.2(h). After Landlord’s
consultant has submitted its report, Tenant will pay to Landlord, within twenty
(20) days after demand therefor by Landlord, the amount (based on the average
monthly consumption found by such consultant and

 

LOGO [g444174execution.jpg]

 

34



--------------------------------------------------------------------------------

applying the Electric Rate thereto) owing from the Commencement Date through and
including the then current month, adjusted for the estimated electrical charges
already paid, and thereafter, on the first day of every month, in advance, the
cost of the electricity used in the Demised Premises based on the amount set
forth as the average monthly consumption in the report. Such costs will
constitute Additional Rent due under the Lease. Proportionate sums will be
payable for periods less than a full month.

c. In the event that there will be an increase or decrease in the Electric Rate,
the Additional Rent payable for electricity will be adjusted equitably to
reflect the increase or decrease in the Electric Rate.

d. Tenant will notify Landlord immediately upon the introduction of any office
equipment or lighting materially different from or in addition to that on the
Demised Premises as of Landlord’s electrical survey. The introduction of any new
or materially different equipment or lighting will, at Landlord’s election, be
cause for a resurveying of the Demised Premises at Tenant’s expense. Landlord
reserves the right to inspect the Demised Premises to insure compliance with
this provision.

e. Landlord will not be liable in any way to Tenant for any loss, damage or
expense which Tenant may sustain or incur as a result of any failure, defect or
change in the quantity or character of electrical energy available for
redistribution to the Demised Premises pursuant to this Lease, nor for any
interruption in the supply, and Tenant agrees that such supply may be
interrupted for inspections, repairs and replacements and in emergencies and in
no event will Landlord be liable for any business interruption suffered by
Tenant, except to the extent such business interruption is adjudged to have been
solely caused by the gross negligence or willful misconduct of Landlord.

f. Landlord, at Tenant’s reasonable expense, will furnish and install all
replacement lighting tubes, lamps, ballasts, starters and bulbs required in the
Demised Premises.

g. Tenant’s use of electrical service outside the hours recited in Section 26.1
hereof will, at Landlord’s election, be cause for a resurveying of the Demised
Premises at Tenant’s expense.

h. Tenant, within thirty (30) days after notification from Landlord of the
determination of Landlord’s utility consultant, in accordance with the
provisions of 25.2(b), shall have the right to contest, at Tenant’s cost and
expense, such determination by submitting to Landlord within such thirty
(30) day period, a like survey determination prepared by a utility consultant of
Tenant’s selection which will highlight the differences between Landlord’s
survey. If the determination of Tenant’s consultant does not vary from the
determination of Landlord’s consultant by more than ten percent (10%), then
Landlord’s determination shall be deemed binding and conclusive. If the
determination of Tenant’s consultant varies by more than ten percent (10%) and
if Landlord’s consultant and Tenant’s consultant shall be unable to reach
agreement within thirty (30) days, then such two consultants shall, within ten
(10) days after the expiration of the foregoing thirty (30) day period,
designate a third consultant to make the determination, and the determination of
such third consultant shall be binding and conclusive on both Landlord and
Tenant. If the

 

LOGO [g444174execution.jpg]

 

35



--------------------------------------------------------------------------------

determination of such third consultant shall substantially confirm the findings
of Landlord’s consultant (i.e., within ten percent (10%)), then Tenant shall pay
the cost of such third consultant. If such third consultant shall substantially
confirm the determination of Tenant’s consultant (i.e., within ten percent
(10%) ) , then Landlord shall pay the cost of such third consultant. If such
third consultant shall make a determination substantially different from that of
both Landlord’s and Tenant’s consultants (or is within ten percent (10%) of both
such determinations), then the cost of such third consultant shall be borne
equally by Landlord and Tenant. In the event that Landlord’s consultant and
Tenant’s consultant shall be unable to agree upon the designation of a third
consultant within the aforementioned ten (10) day period, then either party
shall have the right to request the American Arbitration Association in the City
of Newark) to designate a third consultant whose decision shall be conclusive
and binding upon the parties, and the costs of such third consultant shall be
borne as hereinbefore provided in the case of a third consultant designated by
the Landlord’s and Tenant’s consultants. Pending the resolution of any contest
pursuant to the terms hereof, Tenant shall pay the additional rent on account of
electricity determined by Landlord’s consultant, and upon the resolution of such
contest, appropriate adjustment in accordance with such resolution of such
additional rent payable by Tenant on account of electricity shall be made
retroactive to the date of the determination of Landlord’s consultant.

26. HEATING, VENTILATION AND AIR CONDITIONING

2 6.1 Landlord shall provide and furnish Building HVAC to the Demised Premises
and the Building between the hours of 8:00 a.m. to 6:00 p.m., Monday through
Friday, other than Legal Holidays. Any special HVAC requirements of Tenant shall
be at Tenant’s sole cost and expense.

26.2 At all other times not otherwise provided for in Section 26.1 above,
Landlord agrees that it shall provide after-hours HVAC, upon written or
telephone request from Tenant at least eight (8) business hours in advance of
such extra hours of operation, stating the hours of operation desired, for which
Tenant shall pay to Landlord as additional rent hereunder, a sum equal to $55.00
per hour per zone for heat and $75.00 per hour per zone for air conditioning
(irrespective of whether any other tenants in the Building are furnished with
HVAC at the same time) , that charge being intended to cover Landlord’s cost for
providing same. If during the Term of this Lease, or any renewal hereof,
Landlord’s cost for providing after-hours HVAC shall increase by virtue of
utility rate increases or fuel cost increases or wage increases, the
above-specified hourly charge shall be reasonably adjusted from time to time to
reflect said increases. In addition to the foregoing, should there be any
charges incurred by Landlord for attendant engineers or for similar additional
requirements as may be imposed from time to time by any Governmental Authority,
collective bargaining agreement or the like, Tenant agrees to reimburse Landlord
for its out-of-pocket expenses incurred in connection therewith, related to the
after-hours service requested by Tenant.

27. CLEANING SERVICES

27.1 Landlord shall maintain the grounds, common areas and Parking Areas, and
such other cleaning services within the Demised Premises as are set forth on the
Cleaning Service Rider.

 

LOGO [g444174execution.jpg]

 

36



--------------------------------------------------------------------------------

27.2 Tenant acknowledges that Landlord’s obligation to cause the office areas of
the Demised Premises to be cleaned excludes any portions of the Demised Premises
not used as office areas (e.g., closets, storage rooms, mailrooms, computer
areas, laboratories, private lavatories and areas used for the storage,
preparation, service or consumption of food or beverages) . Tenant shall pay
directly to Landlord the cost of removal from the Demised Premises of any of
Tenant’s refuse or rubbish, including large cartons or other containers or
refuse, in excess of that generated from the day-to-day operation of an
executive and administrative office of Tenant’s size; and Tenant, at Tenant’s
expense, shall cause all portions of the Demised Premises not used as office
areas to be cleaned daily in a manner and by a person or entity reasonably
satisfactory to Landlord. Tenant, at Tenant’s expense, also shall cause any
portions of the Demised Premises used for the storage, preparation, service or
consumption of food or beverages to be exterminated against infestation by
vermin, rodents, bugs and insects both on a regular basis and whenever there
shall be evidence of any infestation.

27.3 Tenant shall contract directly with Landlord or, at Landlord’s option,
directly with Landlord’s contractors, for the removal of garbage, excess refuse
and rubbish, for cleaning services in excess of those furnished by Landlord, and
for the extermination services required hereunder.

28. LANDLORD’S ACCESS TO DEMISED PREMISES AND ALTERATIONS

28.1 (a) Landlord or Landlord’s employees or agents, shall have the right to
enter and/or pass through the Demised Premises or any part thereof, at
reasonable times during reasonable hours (or in the event of an emergency, at
any time) (1) to examine the Demised Premises and to show them to the holders of
mortgages or prospective purchasers, mortgagees or lessees of the Building;
(2) for the purpose of making such repairs or changes in or to the Demised
Premises or its facilities, as may be provided for by this Lease or as may be
mutually agreed upon by the parties or as Landlord may be required to make by
Law or in order to repair, maintain or improve the Demised Premises or any other
portion of the Building or its fixtures or facilities; and (3) during the last
twelve (12) months of the Term of the Lease, for the purposes of showing the
Demised Premises to prospective tenants. Tenant shall permit Landlord to use,
maintain, replace and improve pipes, conduits and supports in and through the
Demised Premises and to erect new pipes and conduits and structural members
therein or therethrough, provided such new installations are concealed within
walls, floors, or ceilings and shall not adversely affect the reasonable
usability of the Demised Premises. Landlord may, during the progress of any work
in or about the Demised Premises, take all necessary materials and equipment
therein or therethrough without the same constituting an eviction.

(b) If Tenant is not present to open and permit an entry into the Demised
Premises, Landlord or Landlord’s employees or agents may enter the same whenever
such entry may be necessary or permissible by master key or forcibly and,
provided reasonable care is exercised to safeguard Tenant’s property, such entry
shall not render Landlord or its employees or agents liable therefor, nor in any
event shall the obligations of Tenant hereunder be affected. If during the last

 

LOGO [g444174execution.jpg]

 

37



--------------------------------------------------------------------------------

month of the term Tenant shall have removed all or substantially all of Tenant’s
or any Sublessee’s property therefrom and shall have ceased its use of the
Demised Premises, Landlord may immediately enter, alter, renovate or redecorate
the Demised Premises without limitation or abatement of rent and without
incurring liability to Tenant for any compensation, and such act shall have no
effect on this Lease or any of Tenant’s obligations hereunder.

28.2 Landlord, its agents and employees shall have the right at any time,
without the same constituting an eviction and without incurring liability to
Tenant therefor (a) to change the arrangement and/or location of public
entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or any other public parts of the Building; (b) to make repairs, alterations or
improvements to any portion of the Building; (c) to perform any work that may be
necessary to comply with any Laws of any Governmental Authority having
jurisdiction over the Demised Premises or the Building or to prevent waste or
deterioration of the Demised Premises or the Building; (d) to change the name,
number or designation by which the Building may be known; or (e) to change any
lawns, sidewalks, driveways, Parking Areas or streets adjacent to or around the
Building.

28.3 Landlord shall use reasonable efforts to minimize its disturbance of Tenant
in undertaking the activities described in this Article in or adjacent to the
Demised Premises, and Landlord shall not be liable to Tenant by reason of any
inconvenience, annoyance or injury to business arising from any of the
aforementioned alterations, additions, and improvements. Except in the event of
an emergency or where such entry is required by Law, Landlord’s right of entry
shall be exercised following reasonable (but not less than 24 hours) advance
notice (oral or written) to Tenant. After completion of any such work, Landlord
shall restore the areas of the Demised Premises affected by such work to the
condition of those areas existing immediately before such work. No such changes,
alterations, renovations or maintenance by Landlord to the Building shall result
in any material diminution in the area of the Demised Premises or adversely and
materially affect the usability of the Demised Premises. Landlord agrees that it
shall not make any change which would result in alterations within the Demised
Premises, or materially impede Tenant’s use, enjoyment or occupancy of the
Demised Premises or materially block or materially interfere with Tenant’s means
of ingress or egress to and from the Demised Premises. No “To Let”, “For Rent”
or “For Sale” signs shall be posted in the Demised Premises by Landlord during
the Lease Term.

29. LIMITATION OF LIABILITY

29.1 Notwithstanding anything to the contrary contained herein, each and every
term, covenant, condition and provision of this Lease, is hereby made
specifically subject to the provisions of this Article.

29.2 The term “Landlord” as used in this Lease means only the current Landlord
or Building Lessor, so that in the event of any conveyance of such interest and
the transfer to the transferee of any funds then being held under this Lease by
Landlord, such Landlord shall be and hereby is entirely freed and relieved of
any and all obligations of Landlord hereunder thereafter accruing, and the
transferee shall be and hereby is deemed to have assumed all of the obligations
of Landlord hereunder. The foregoing provision shall be self-operative and shall
be deemed to occur automatically without further agreement between Landlord and
Tenant.

 

LOGO [g444174execution.jpg]

 

38



--------------------------------------------------------------------------------

29.3 It is further specifically understood and agreed that notwithstanding
anything to the contrary contained herein or otherwise provided at Law or in
equity, there shall be absolutely (a) no liability whatsoever to Landlord or any
lessor of the Land (a “Land Lessor”) in excess of either’s interest in the Real
Estate, (whether any of the foregoing be an individual, proprietorship,
corporation, joint venture, tenancy in common, firm, partnership or other
entity) ; (b) no personal liability whatsoever on the part of the members of any
firm, proprietorship, partnership, joint venture or other unincorporated
Landlord or Land Lessor with respect to any of the terms, covenants and/or
conditions of this Lease; and (c) no personal liability on the part of any
director, officer, or employee of any Landlord or Land Lessor. In the event of a
breach or default by Landlord of any of its obligations under this Lease or any
claim or suit in respect of this Lease or the Demised Premises or the Real
Estate or any portion thereof, Tenant shall look solely to the then Landlord for
the satisfaction of each and every remedy of Tenant, and no judgment shall be
entered against any individual, director, officer, employee, partner, proprietor
or joint venturer of Landlord or Land Lessor or any of their predecessors in
interest or successors in interest, such exculpation of personal and additional
liability which is in excess of such person’s or partnership’s interest in the
Real Estate to be absolute and without any exception whatsoever.

29.4 If at any time any windows of the Demised Premises are temporarily closed,
darkened, blocked or bricked up (or permanently closed, darkened, blocked or
bricked up, if required by Law or if reasonably necessary in connection with any
improvements to the Real Estate) for any reason whatsoever including, but not
limited to Landlord’s own acts, Landlord shall not be liable for any damage
Tenant may sustain thereby; and Tenant shall not be entitled to any compensation
therefor nor abatement or diminution of rent; nor shall the same release Tenant
from its obligations hereunder nor constitute an eviction or partial eviction.

29.5 Landlord shall not be liable for failure to furnish any services or take
any other action required to be provided by it hereunder by reason of conditions
beyond Landlord’s reasonable control, nor for consequential damages arising
therefrom. There shall be no allowance to Tenant for diminution of rental value
and no liability on the part of Landlord or its employees or agents by reason of
inconvenience, annoyance or injury to business arising from Landlord or others
making repairs, alterations, additions, improvements or installations in or to
any portion of the Building or the Demised Premises or in and to the fixtures,
appurtenances or equipment thereof. Tenant agrees that Tenant’s sole remedy at
law in such instance will be by way of an action for damages for breach of
contract. The provisions of this Article shall not apply in the case of fire or
other casualty which are not the responsibility of Tenant and which shall be
governed by Article 31 hereof.

30. PROPERTY LOSS; DAMAGE; INSURANCE

30.1 Tenant and any Sublessee, at their sole cost and expense, shall procure,
provide and maintain in force during the

 

LOGO [g444174execution.jpg]

 

39



--------------------------------------------------------------------------------

term of this Lease “Special Form” insurance, to be written by a good and solvent
insurance company qualified to write insurance in the State of New Jersey,
reasonably satisfactory to Landlord or Managing Agent, and having a
policyholders’ rating of no less than A+ XV as determined by the AM Best
Company, or any successor thereto, which shall cover Tenant’s (or Sublessee’s)
personal property, equipment and improvements in the Demised Premises or
elsewhere on the Real Estate against loss or damage by theft, vandalism, fire
and any other hazards or casualties in an amount sufficient to provide for the
actual replacement cost thereof. Neither Landlord nor its employees or agents
shall be obligated to make any repair or reimburse Tenant for any act or loss to
be covered by the insurance required hereunder.

30.2 Landlord or its contractors or agents shall not be liable for any loss of
or damage to any property of Tenant or of others whatsoever, whether by reason
of theft, burglary or otherwise, nor for any injury or damage to persons or
property resulting from any cause of whatsoever nature, except to the extent
determined to be due to the gross negligence or willful misconduct of Landlord.
Landlord and its employees and agents shall not be liable for any such damage
caused by other tenants or persons in, upon or about the Real Estate or caused
by construction or operations of any private, public or quasi-public work.

30.3 Should Tenant or any Sublessee be self-insured for all or any portion of
any loss or damage to its property, or should Tenant’s or any Sublessee’s
insurer be unwilling or unable to compensate Tenant or such Sublessee in full
for such damage, Tenant and all such Sublessees shall be deemed to have released
and waived all right of recovery for such damage against Landlord by Tenant or
anyone claiming through or under Tenant by way of subrogation or otherwise.

30.4 Landlord shall endeavor to have its cleaning contractors lock all exterior
doors to the Demised Premises and activate simple alarm systems, if any;
however, Tenant covenants to insure against all loss or damage arising out of
Landlord’s or its cleaning contractor’s failure to lock doors or activate
alarms.

30.5 Tenant and any Sublessee at its sole cost and expense, shall also procure,
provide and maintain in force during the term of this Lease commercial general
liability insurance, which (a) shall be written by good and solvent insurance
companies qualified to write insurance in the State of New Jersey, reasonably
satisfactory to Landlord, and having a policyholders’ rating of no less than A+
XV as determined by the AM Best Company, or any successor thereto; (b) shall
include coverage for personal liability, contractual liability, Tenant’s (or
Sublessee’s) legal liability, bodily injury, death and property damage, all on
an occurrence basis with respect to the business carried on, in or from the
Demised Premises and Tenant’s (or Sublessee’s) use and occupancy of the Demised
Premises; (c) shall provide coverage for any one occurrence or claim of not less
than $2,000,000; and shall insure against such other perils and in such amounts
as Landlord or Managing Agent may from time to time reasonably require upon not
less than ninety (90) days’ prior written notice.

30.6 Each of the insurance policies required of Tenant in this Article shall
include Landlord, Managing Agent, Mack- Cali Realty, L.P., Mack-Cali Realty
Corporation, and any Land Lessor as additional insureds and shall protect
Landlord,

 

LOGO [g444174execution.jpg]

 

40



--------------------------------------------------------------------------------

Managing Agent, Mack-Cali Realty, L.P., Mack-Cali Realty Corporation and their
respective affiliates, subsidiaries, agents, designees and lender, if any, in
respect of claims by Tenant as if Landlord were separately insured, and contain
an endorsement by the insurer that no material change adverse to Landlord,
Managing Agent, Mack-Cali Realty, L.P., Mack-Cali Realty Corporation, any Land
Lessor or Tenant (or Sublessee) will be made and such policy will not lapse or
be cancelled, except after not less than thirty (30) days’ prior written notice
to Landlord of the intended change, lapse or cancellation. Any such notice shall
not relieve Tenant of any of its obligations hereunder. On or before the
Commencement Date and thereafter, at least thirty (30) days prior to the
expiration date of any policy, Tenant agrees to deliver to Landlord a duplicate
original of the aforesaid policies; and Tenant (and any Sublessee) shall further
modify such policies within ten (10) business days of being notified to reflect
any change in Landlord, Mack-Cali Realty, L.P. and Mack-Cali Realty Corporation,
their respective affiliates, subsidiaries, agents, designees, Land Lessor, or
Managing Agent.

30.7 During the Term, Landlord shall, at its sole cost and expense, provide and
maintain or cause to be provided and maintained (a) comprehensive general
liability insurance with respect to its liability arising out of this Lease with
commercially reasonable limits, insuring Landlord for loss because of bodily
injury, property damage, contractual liability and personal injury, and (b) “all
risks” property insurance with respect to all improvements in which Landlord has
an insurable interest located in the Building including the Demised Premises,
those portions of the Tenant improvements owned by Landlord, except for those
tenant improvements for which Tenant has responsibility and Tenant’s equipment,
trade fixtures, furnishings, inventory and other personal property, in an amount
equal to the full replacement value of such improvements. Tenant shall be named
as an additional insured on the general liability policy. Said policies shall be
endorsed to provide that they shall not be canceled without giving at least
thirty (30) days’ prior written notice thereof to Tenant.

31. DAMAGES BY FIRE OR OTHER CASUALTY

31.1 If the Building or the Demised Premises or any part thereof shall be
damaged by fire or other casualty and Tenant has knowledge, actual or
constructive, thereof, Tenant shall immediately inform Landlord or Managing
Agent thereof, and this Lease shall continue in full force and effect, except as
hereinafter set forth.

31.2 Tenant waives the benefit of N.J.S.A. 46:8-6, and N.J.S.A. 46:8-7 and any
similar Law. Except as specifically provided in this Article, Tenant agrees that
it shall not be relieved of the obligations to pay Minimum Rent, Adjusted
Minimum Rent or any additional rent in case of damage to or destruction of the
Building or any portion thereof.

31.3 If all or a material portion of the Demised Premises are damaged or
rendered unusable by fire or other casualty but the Building and Allotted
Parking are not substantially damaged, and the damages to the Demised Premises
can, in Landlord’s reasonable judgment, be reasonably repaired within one
hundred eighty (180) days of the occurrence of such damage, the damages, to the
extent affecting the tenant installation provided by Landlord, shall be repaired
by and at

 

LOGO [g444174execution.jpg]

 

41



--------------------------------------------------------------------------------

the expense of Landlord and the rent, until such repair shall be substantially
completed, shall abate in proportion to the area of the Demised Premises which
was damaged or unusable by Tenant for so long as the Demised Premises, or each
such portion thereof, is damaged or unusable, it being the intent that such
abatement shall not affect or reduce Landlord’s rent insurance coverage.
Notwithstanding anything to the contrary herein, Landlord shall not be obligated
to repair or restore any personal property of Tenant or any fixtures or Tenant
installation not installed by and paid for by Landlord.

31.4 If Landlord repairs and restores the Demised Premises in accordance with
Section 31.3, such repairs and restorations shall be made with all reasonable
expedition. After any such fire or other casualty, Tenant shall cooperate with
Landlord’s restoration by removing from the Demised Premises as promptly as
reasonably possible and to the extent reasonably necessary, all of Tenant’s and
any Sublessee’s salvageable inventory and movable equipment, furniture, and
other property. Tenant’s liability for rent shall resume five (5) business days
after written notice from Landlord of Substantial Completion of repairs to the
Demised Premises and such repairs are in fact substantially completed.

31.5 If all or substantially all of the Demised Premises are damaged or rendered
unusable by fire or other casualty, or (whether or not the Demised Premises are
damaged in whole or in part) if the Building or Allotted Parking shall be
substantially damaged so that Landlord in its reasonable opinion, cannot rebuild
both the Demised Premises, the Building and the Allotted Parking to their
pre-existing condition within one hundred eighty (180) days, then, in either of
such events, either Landlord or Tenant may elect to terminate this Lease by
written notice to the other, specifying a date for the expiration of the Lease,
which date shall not be more than one hundred eighty (180) days after such fire
or other casualty, and upon the date specified in such notice the term of this
Lease shall expire as fully and completely as if such date were the Expiration
Date and Tenant shall forthwith quit, surrender and vacate the Demised Premises
without prejudice however, to Landlord’s rights and remedies against Tenant
under the Lease provisions in effect prior to such termination; and any rent
owing shall be paid up to such date and any payments of rent made by Tenant
which were on account of any period subsequent to such date shall be credited
against amounts owed by Tenant to Landlord or refunded to Tenant.

31.6 Notwithstanding anything to the contrary contained in this Article or any
Law, should the Demised Premises or the Building be damaged by fire or other
casualty as a result of the negligence of Tenant or any Sublessee or any
employee, Agent or Visitor of either, Tenant shall have no right to terminate
this Lease and there shall be no abatement of rent under this Article, and
Tenant shall be liable to Landlord for such damage, subject to the other
provisions hereof. Under this Section, however, Landlord shall use reasonable
efforts to provide Tenant with Substitute Premises.

32. WAIVER OF SUBROGATION

32.1 Notwithstanding any other provision herein, Landlord and Tenant shall look
first to any insurance in its favor before making any claim against the other
party for recovery for loss or damage resulting from fire or other casualty, and
to the extent that such insurance is in force and

 

LOGO [g444174execution.jpg]

 

42



--------------------------------------------------------------------------------

collectible and to the extent permitted by Law, Landlord and Tenant each hereby
releases and waives all right of recovery against the other or any one claiming
through or under each of them by way of subrogation or otherwise. The foregoing
release and waiver shall be in force only if both Landlord and Tenant obtain
their insurance required hereunder and only if both of their insurance policies
contain a clause providing that such a release or waiver shall not invalidate
the insurance. If, and to the extent, that such waiver can be obtained only by
the payment of additional premiums, then the party benefitting from the waiver
shall pay such premium within ten (10) business days after written demand from
the other party or shall be deemed to have agreed that the party obtaining
insurance coverage shall be free of any further obligation under the provisions
hereof with respect to waiver of subrogation.

33. EMINENT DOMAIN

33.1 If all or substantially all of the Demised Premises, Allotted Parking, or
the Building or a substantial portion of the Land should be acquired or
condemned by eminent domain by any Governmental Authority, then Landlord or
Tenant may terminate this Lease as of the date when title vests pursuant to such
taking. In such event, the rent shall be apportioned as of said expiration date
and any rent paid for any period beyond said date and in excess of amounts owing
by Tenant to Landlord shall be repaid to Tenant.

33.2 In the event of a taking of less than all or substantially all of the
Demised Premises, Landlord shall have the right to equitably reduce the Demised
Premises, Tenant’s Occupancy Percentage, the Minimum Rent, the Adjusted Minimum
Rent, additional rent, and the Allotted Parking, and this Lease shall continue
in full force and effect. Notwithstanding the foregoing, Tenant shall have the
right to terminate this Lease if the area of the Demised Premises or Allotted
Parking shall not be reasonably sufficient for Tenant to continue feasible
operation of its business.

33.3 Landlord or Tenant may exercise its respective right(s) to terminate this
Lease under Section 33.1 or 33.2 by giving written notice to the other within
thirty (30) days after the date of the vesting of title in such proceeding,
specifying a date not more than fifteen (15) days after the giving of such
notice as the date for such termination.

33.4 Neither Tenant nor any Sublessee shall have any claim in any condemnation
or eminent domain proceeding for the value of any unexpired term of the Lease
with respect to the Demised Premises or any portion thereof, and Tenant hereby
assigns to Landlord Tenant’s entire interest in any such award. Although Tenant
shall not be entitled to any part of the award for such taking or any payment in
lieu thereof, Tenant (or any Sublessee) may file a separate claim for any taking
of fixtures and improvements owned by Tenant (or such Sublessee) which have not
become Landlord’s property, and for business interruption and moving expenses,
provided the same shall in no way affect or diminish Landlord’s award.

34. DEFAULTS; EVENTS OF DEFAULT

34.1 Tenant shall be in default under this Lease upon the occurrence of any one
or more of the following events (collectively, “Defaults”, and individually, a
“Default”):

(a) Intentionally omitted;

 

LOGO [g444174execution.jpg]

 

43



--------------------------------------------------------------------------------

(b) If the Tenant vacates the Demised Premises for a period in excess of thirty
(30) days other than during the month prior to the Expiration Date, other than
as required by a casualty or condemnation;

(c) If the Tenant is delinquent in the due and punctual payment of all or any
portion of Minimum Rent, Adjusted Minimum Rent, additional rent or any other
monies payable by Tenant hereunder;

(d) If any execution, attachment or other action shall be taken against Tenant
or any of Tenant’s property whereupon the Demised Premises shall be taken,
occupied or used by someone other than Tenant or any assignee or Sublessee
permitted in strict accordance with Article 16, including the storage of any of
Tenant’s property on behalf of another person or entity; or

(e) If Tenant is delinquent in the performance of or compliance with any of the
other covenants, agreements or conditions contained in this Lease, any other
lease demising space in the Building to Tenant, any other written agreement
between Landlord and Tenant pertaining to the Demised Premises, the Building
and/or the Real Estate or any other agreement to which Tenant is a party.

34.2 Upon the occurrence of a Default, Landlord, at any time thereafter, may
give written notice to Tenant specifying the nature of such Default. Tenant
shall have five (5) business days for a monetary Default and ten (10) business
days for a non-monetary Default from the receipt of said notice (the “Cure
Period”) to comply with or remedy any such Default, except in the case of any
non-monetary Default presenting a clear and present danger to life or property,
which Tenant shall cure immediately upon request of Landlord or Managing Agent,
written or otherwise. If such Default is not of an emergency nature, is other
than due to the nonpayment of money, and shall be of a nature that the same
cannot be substantially cured or remedied within said Cure Period, Tenant shall
promptly give Landlord written notice of such fact, and Tenant shall diligently
and in good faith proceed to remedy or cure such Default within a reasonable
time, but in no event in excess of sixty (60) days. Neither the cost to Tenant
of curing any Default nor Tenant’s financial or other inability to cure any
Default (for whatever reason) shall operate to extend any Cure Period. Tenant’s
failure to remedy such Default within the applicable time set forth in this
Section shall be an “Event of Default”.

34.3 Tenant acknowledges that Landlord is obligated to make timely payments on
obligations arising out of its ownership, operation, and financing of the Real
Estate. In the event that the payment of any sum required to be paid by Tenant
to Landlord under this Lease (including, without limiting the generality of the
foregoing, Minimum Rent, Adjusted Minimum Rent, additional rent, payment made by
Landlord under any provision of this Lease for which Landlord is entitled to
reimbursement by Tenant, or for construction or other work performed by Landlord
or its contractor specifically for Tenant) is not received by Landlord in good
funds within five (5) business days after the date on which it is due and
payable or should any check from Tenant be returned to Landlord as
uncollectible, then, notwithstanding any notice provision or

 

LOGO [g444174execution.jpg]

 

44



--------------------------------------------------------------------------------

Cure Period, a delinquency service charge equal to four percent (4%) of the
amount overdue (the “Service Charge”) shall become immediately due and payable
to Landlord as liquidated damages for Tenant’s failure to make prompt payment to
Landlord; Landlord and Tenant hereby agreeing that the actual damages to
Landlord due to such late or non-payment exceed the interest cost of money but
are difficult to estimate. Such Service Charge shall become payable as
additional rent within five (5) business days after Tenant’s receiving an
invoice therefor. Notwithstanding anything contained to the contrary in this
Section 34.3, Landlord shall waive a Service Charge one (1) time each calendar
year, provided, however, the installment of Minimum Rent, Adjusted Minimum Rent
or additional rent so due is paid by the fifteenth (15th) day of the month.
Payment not received on or before the fifteenth (15th) of the month during
theses grace periods shall require a Service Charge to be reassessed and added
to Tenant’s obligations hereunder. Tenant shall also pay Landlord as additional
rent interest (“Interest”) at an annual rate equal to three hundred (300) basis
points in excess of the prime rate announced from time-to-time by Citibank, NA
or such other major commercial bank in the United States designated by Landlord
(but subject to any maximum interest permitted by Law) on any amounts not
received by Landlord from the date on which they became due and payable. In the
event of nonpayment of any Service Charge and/or Interest provided for above,
Landlord shall have, in addition to all other rights and remedies, all the
rights and remedies provided for herein and by Law in the case of nonpayment of
rent. Failure by Landlord or Managing Agent to insist upon the strict
performance by Tenant of Tenant’s obligations to pay any Service Charge or
Interest shall not constitute a waiver by Landlord of its rights to enforce the
provisions of this Section in any instance thereafter occurring. Neither the
provisions of this Section nor Tenant’s payment of any Service Charge or
Interest shall be construed in any way to extend any time period provided for in
this Lease or to limit Landlord’s other remedies hereunder. Tenant’s obligation
to pay any Service Charge or Interest as provided in this Section shall continue
beyond the expiration or sooner termination of this Lease.

34.4 In addition to the provisions of Section 34.3, should Adjusted Minimum Rent
be received by Landlord or Managing Agent later than the first day of the month
on which it is due three or more times in any twelve-month period, Landlord may,
in addition to all other rights and remedies provided herein and by Law, require
that Tenant increase the amount of the Security by an additional amount equal to
two (2) months’ of the then applicable Adjusted Minimum Rent.

34.5 If Tenant is in Default of this Lease three (3) or more times in any
calendar year, then, regardless of whether Tenant cures all, any or none of said
Defaults, Tenant hereby expressly agrees that it shall have committed an
irreversible Event of Default and that Landlord, at its sole option, may,
without giving Tenant any further notice whatsoever or any additional
opportunity to cure, (a) invoke any or all of Landlord’s rights and remedies at
law, in equity or under this Lease and/or (b) terminate this Lease at any time.

35. REMEDIES FOR EVENTS OF DEFAULT

35.1 Upon the occurrence of any Event of Default hereunder, Landlord may, in
addition to all other rights and remedies provided herein or at Law or in
equity, exercise any or all of the following remedies:

(a) Landlord may give a written notice of termination upon Tenant setting forth
a date, no fewer than five (5) business days from the date of the giving of such
notice, terminating this Lease and/or Tenant’s right to use and occupy the
Demised Premises. Upon the expiration of such period, this Lease and the term
hereof, or the right of Tenant or any Sublessee to use and occupy the Demised
Premises, as the case may be, shall terminate and expire as fully and completely
as if the day on which said notice of cancellation is to be effective were the
Expiration Date, and Tenant shall then peaceably quit and surrender the Demised
Premises to Landlord, but Tenant shall remain liable as herein provided.
Landlord may also, without further notice, re-enter the Demised Premises and
repossess same by summary proceedings or ejectment or otherwise and/or may
dispossess the Tenant and remove the Tenant and all other persons and property
from the Demised Premises and may have, hold, use and enjoy the Demised Premises
and the right to receive all rental income therefrom.

 

LOGO [g444174execution.jpg]

 

45



--------------------------------------------------------------------------------

(b) Landlord may (1) declare all Adjusted Minimum Rent and all other sums due
and payable hereunder immediately due and payable; (2) re-let or sublet the
Demised Premises or any part or parts thereof, in the name of Tenant, Landlord
or otherwise, for a term or terms, which may at Landlord’s option be less than,
equal to, or exceed the period which would otherwise have constituted the
balance of the term of this Lease, and Landlord may grant concessions or free
rent, change the First Tax Year and/or the First Operating Year or charge such
higher or lower rental as may be reasonable under the circumstances; (3) recover
from Tenant any unamortized commission paid by Landlord to Broker on account of
this Lease for the current term; (4) collect rental payments directly from any
Sublessee, upon written notice to such Sublessee directing it to make such
payment strictly to Landlord; (5) cancel any option to renew, extend or cancel
this Lease or expand or contract the Demised Premises which Tenant may have;
and/or (6) cancel any right of first refusal or first offer held by Tenant;

(c) Landlord may require Tenant or the legal representative(s) of Tenant
immediately to pay to Landlord a sum (the “Accelerated Rent”) which, at the time
of the Event of Default, equals the aggregate Adjusted Minimum Rent payable
hereunder which would have become payable by Tenant hereunder through the day
previously set as the Expiration Date (conclusively presuming that Adjusted
Minimum Rent on account of increases in Taxes and Operating Costs subsequent to
the Event of Default and through the Expiration Date shall increase at the
average of the rates of increase thereof previously experienced by Landlord
since the Commencement Date). Such Accelerated Rent shall be held by Landlord
and applied by Landlord on a monthly basis to any deficiency between the rent or
any other monies hereby reserved and/or covenanted to be paid by Tenant and the
net amount, if any, of the rents collected on account of any re- letting or
subletting of the Demised Premises for each month of the period which would
otherwise have constituted the balance of the term of this Lease. The failure of
Landlord to re-let or sublet the Demised Premises or any part or parts thereof
shall not release or affect Tenant’s obligations or liability hereunder. In
computing any such deficiencies, there shall be added thereto such expenses as
Landlord may reasonably incur in connection with re-letting or subletting or
attempting to relet or sublet the Demised Premises, including but not limited
to, legal expenses, attorney’s fees, brokerage fees, advertising expenses and
expenses incurred in connection with the marketing,

 

LOGO [g444174execution.jpg]

 

46



--------------------------------------------------------------------------------

showing, fix-up, cleaning, repair or maintenance of the Demised Premises
including those for preparation of the Demised Premises for re-letting or
subletting and the removal of Tenant’s property, fixtures or other improvements
therefrom. In connection with Landlord’s preparation of the Demised Premises for
re-letting or subletting, Landlord may, at its option, make such alterations,
repairs, replacements, and/or decorations in the Demised Premises as Landlord,
in Landlord’s reasonable discretion, considers advisable and necessary for the
purpose of re-letting or subletting the Demised Premises, and the making of such
alterations, repairs, replacements, and/or decorations shall not operate or be
construed to release Tenant from liability hereunder. Landlord shall in no event
be liable in any way whatsoever for failure to re-let or sublet the Demised
Premises, or in the event that the Demised Premises are re-let or sublet, for
failure to collect the rent under such re-letting or subletting, and in no event
shall Tenant be entitled to receive any excess, if any, of such net rents
collected over the sums payable by Tenant to Landlord hereunder. If the Demised
Premises or any part thereof should be re-let or sublet in combination with the
other space, then proper apportionment on a square-foot basis shall be made of
the rent received from such re-letting and of the expenses of re-letting. The
failure of Landlord to re-let or sublet the Demised Premises or any part or
parts thereof shall not release or reduce Tenant’s obligations or liability
hereunder.

35.2 Intentionally omitted.

35.3 In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Landlord shall have the right of injunction and
the right to invoke any remedy allowed at Law or in equity as if re-entry,
summary proceedings and other remedies were not provided for herein.

35.4 Any suit or suits for the recovery of monies due Landlord hereunder may be
brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the Term of this Lease otherwise would have expired. Mention in this Lease of
any particular remedy shall not preclude Landlord from any other remedy, at Law
or in equity. Nothing herein contained shall be construed to limit or preclude
recovery by Landlord against Tenant for any sums or damages to which, in
addition to the sums particularly provided above, Landlord may lawfully be
entitled by reason of any Default hereunder on the part of Tenant.

35.5 Nothing herein contained shall be construed to limit or prejudice the right
of Landlord to prove for and obtain as actual damages, punitive damages and/or
liquidated damages for any Event of Default of Tenant under this Lease, an
amount equal to the maximum allowed by any Law governing the proceedings in
which such damages are to be proved, or in equity, whether or not such amount be
greater, equal to, or less than any of the sums referred to in this Article.

35.6 Tenant, for Tenant, and on behalf of any and all persons claiming through
or under Tenant, including but not limited to Sublessees, creditors, trustees,
security holders and representatives of all kinds, does hereby waive and
surrender all right and privilege which they or any of them might have under or
by reason of any present or future Law, to redeem the Demised Premises or to
have a continuance of this Lease for the term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the termination of this Lease as herein provided.

 

LOGO [g444174execution.jpg]

 

47



--------------------------------------------------------------------------------

36. LANDLORD’S PERFORMANCE; EXPENDITURES

36.1 If an Event of Default shall occur under this Lease, Landlord, without
thereby waiving such Event of Default, may (but shall not be obligated to)
immediately or at any time thereafter, upon notice to Tenant, perform the same
for the account and at the reasonable expense of Tenant.

36.2 Tenant shall also promptly reimburse Landlord for all reasonable
out-of-pocket costs, expenses and disbursements of every kind and nature
whatsoever, including, but not limited to, attorney’s fees, involved in
(a) instituting, prosecuting or defending any action or proceeding against
Tenant in which Tenant fails to prevail; (b) collecting or endeavoring to
collect the Minimum Rent, Adjusted Minimum Rent or additional rent or any part
thereof or any other money payable by Tenant hereunder; or (c) successfully
enforcing any rights of Landlord against Tenant, under or in connection with
this Lease or pursuant to Law, including any such cost, expense and disbursement
involved in instituting and prosecuting summary proceedings. Any bills for any
property, material, labor or services provided, furnished, or rendered by
Landlord pursuant to this Article shall be obligations of Tenant.

36.3 The foregoing expenses incurred by Landlord shall be deemed to be
additional rent hereunder and shall be paid by Tenant to Landlord within ten
(10) business days of rendition of any bill or statement to Tenant therefor. The
obligations of Tenant to pay such sums to Landlord shall survive the expiration
or sooner termination of this Lease, and such sums shall be thereafter
recoverable by Landlord or its agent or representative.

37. ACCORD AND SATISFACTION

37.1 No payment by Tenant or receipt by Landlord or its employee or agent of a
lesser amount than the rent and additional charges payable hereunder shall be
deemed to be other than a payment on account to be credited against monies owed
Landlord hereunder, in such order as Landlord may reasonably determine, nor
shall any restrictive endorsement, statement or name on any check or any letter
accompanying any check or payment delivered to Landlord or its employee or agent
be deemed, declared or interpreted an accord and satisfaction; and Landlord or
its agent may accept and deposit such check or payment without notice to Tenant,
without same operating as a satisfaction or an acceptance of satisfaction by
Landlord or its employee or agent, and without prejudice to Landlord’s right to
recover the balance of any monies due hereunder, or to pursue any other remedy
provided herein or by Law.

38. EFFECT OF WAIVERS

38.1 No failure by Landlord to insist upon the strict performance of any
covenant, agreement, term or condition of this Lease, or to exercise any right
or remedy permitted hereunder, and no acceptance of full or partial rent during
the continuance of any such Default, shall constitute a waiver of any such
Default or of such covenant, agreement, term or condition. No consent or waiver,
express or implied, by Landlord or its employee or agent to or of any Default,
and no reliance by Tenant thereon, shall be construed as a consent or

 

LOGO [g444174execution.jpg]

 

48



--------------------------------------------------------------------------------

waiver to or of any other Default of the same or any other covenant, condition
or duty, unless in writing signed by Landlord. Landlord’s failure to timely bill
Tenant shall in no way excuse Tenant from its payment obligations or constitute
a waiver of Landlord’s entitlement to any charges not timely billed by Landlord.

39. BANKRUPTCY; INSOLVENCY

39.1 Notwithstanding anything herein to the contrary, this Lease may be
cancelled by Landlord by the sending of a written five (5) day notice of
cancellation to Tenant within a reasonable time after the happening of any one
or more of the following events: (1) the appointment of a trustee, custodian,
liquidator, receiver or other similar official to take possession of all or
substantially all of the assets of Tenant or of the Demised Premises; (2) the
making by Tenant of an assignment or any other arrangement for the benefit of
creditors pursuant to any Law; (3) the filing by Tenant, or the public
announcement of the intent to file, of a voluntary petition pursuant to 11
U.S.C. 101 et seq. and the Rules and Official Forms thereunder or any such
successor or substitute legislation or rule thereto, or any similar federal or
state law collectively (the “Bankruptcy Code”) seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief thereunder; (4) the adjudication of Tenant as a bankrupt or insolvent;
(5) the failure of Tenant to pay debts generally as they become due. Landlord’s
statutory liens for rent shall be honored by Tenant and any trustee,
representative or creditor of Tenant.

39.2 If Landlord shall have no right to terminate this Lease by reason of the
applicable provisions of the Bankruptcy Code, Tenant or its trustee or other
representative shall promptly provide adequate protection to Landlord pursuant
to the provisions of the Bankruptcy Code.

(a) Tenant or its trustee shall promptly accept or reject this Lease. Any Lease
not assumed or rejected within sixty (60) days after an order for relief is
entered shall be deemed rejected, and the trustee shall immediately surrender
the Demised Premises to Landlord.

(b) If Tenant shall not be in liquidation, Tenant or its trustee shall assume or
reject the Lease as soon as such decision can reasonably be made, and shall
compensate Landlord for the use and occupancy of the Demised Premises monthly in
advance until such decision is made.

(c) This Lease may not be assumed, unless at the time of such assumption, the
trustee or assignee shall promptly (1) cure or provide adequate assurance that
it will promptly cure any Default(s) under this Lease; (2) compensate or provide
adequate assurance that it shall compensate Landlord for any actual or pecuniary
loss to Landlord resulting from such Default(s); (3) provide adequate assurance
reasonably satisfactory to Landlord of future performance under this Lease; and
(4) compensate Landlord for all post-filing use and occupancy of the Demised
Premises, and shall timely perform all of Tenant’s other obligations hereunder.

39.3 If this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, Tenant or its legal representative shall give
prompt written notice thereof to Landlord along with adequate assurance of
future

 

LOGO [g444174execution.jpg]

 

49



--------------------------------------------------------------------------------

performance by the assignee. Any and all monies or other consideration to be
delivered in connection with the assignment shall be delivered to Landlord, and
shall be and remain the exclusive property of Landlord to be applied to
post-filing use and occupancy payments to Landlord or other monies owed by
Tenant to Landlord and shall not constitute property of Tenant or of the estate
of Tenant. Any person or entity to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code shall be deemed to have assumed all of the
obligations arising under this Lease on and after the date of such assignment,
and shall upon demand execute and deliver to Landlord an instrument confirming
that assumption.

40. STATUTORY WAIVER; WAIVER OF TRIAL BY JURY

40.1 Tenant acknowledges that its possession, use and peaceful enjoyment of the
Demised Premises is conditioned upon Tenant’s timely performing all of its
obligations hereunder, including but not limited to the payment of all Minimum
Rent, as set forth in Section 5.3. In consideration thereof, Tenant hereby
waives its right under N.J.S.A. 2A:18-60 or other similar statutes to remove any
action for non-payment of Minimum Rent brought by Landlord or its Managing Agent
pursuant to N.J.S.A. 2A:18-53 to another court. Any other matter mentioned in
any such action brought by Landlord under the latter statute shall not waive
Landlord’s or Tenant’s right to bring a separate action in the proper court for
monies due and owing either party hereunder; nor shall Landlord be prohibited
from instituting a dispossess action for nonpayment of monies other than Minimum
Rent. Notwithstanding anything to the contrary contained herein, Landlord shall
subordinate its lien for rent upon (whether arising by virtue of statute, common
law or otherwise) Tenant’s trade fixtures, furnishings, equipment, inventory and
personal property, only if a lien subordination agreement, in form and content
acceptable to Landlord, has first been executed by all parties thereto.

40.2 To the extent such waiver is permitted by Law, the parties hereto waive
trial by jury in any action or proceeding brought in connection with this Lease
or the Real Estate or any portion thereof.

40.3 Tenant waives the benefit of N.J.S.A. 46:8-6 and 46:8-7, as same may be
amended.

41. SUBORDINATION OF LEASE; ESTOPPEL CERTIFICATES

41.1 This Lease is subject and subordinate to all ground or underlying leases
and to all deeds of trust or mortgages which may now or hereafter affect the
Real Estate, including all renewals, modifications, consolidations, replacements
and extensions of any such underlying leases, deeds of trust and mortgages. This
clause shall be self-operative and no further instrument of subordination shall
be required by any Land Lessor or by any mortgagee in order to effectuate such
subordination. Notwithstanding the foregoing, Tenant shall execute and promptly
deliver to Landlord or its agent within five (5) business days any instrument
that Landlord or its agent, as the case may be, may reasonably request
confirming the subordination of this Lease.

41.2 If any lender shall request reasonable modifications of this Lease as a
condition of Landlord’s obtaining any financing or refinancing of the Building,
the Real Estate and/or any interest of Landlord in either, Tenant

 

LOGO [g444174execution.jpg]

 

50



--------------------------------------------------------------------------------

covenants not to unreasonably withhold or delay its agreement to such
modification provided that such modification does not materially or adversely
affect the rights of Tenant under this Lease.

41.3 Tenant agrees to give any mortgagee, deed of trust holder, or Land Lessor
by certified mail, a copy of any notice and a right to cure any default of
Landlord, provided that, prior to such notice, Tenant has been notified in
writing (by way of notice of assignment of rents and leases, or otherwise) of
the address of such mortgagee, deed of trust holder, or Land Lessor. Tenant
further agrees that so long as any mortgagee, deed of trust holder or Land
Lessor has commenced and is diligently pursuing the remedies necessary to cure
such default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure) , Tenant shall not seek to
terminate this Lease.

41.4 Tenant agrees at any time and from time to time, upon not less than ten
(10) days’ prior written request from Landlord or Managing Agent, that Tenant
shall execute, acknowledge and deliver to Landlord, or its designee, a statement
in writing certifying (a) that this Lease is unmodified and is in full force and
effect (or if there have been modifications, the specifics thereof and that the
Lease is in full force and effect as modified) ; (b) the dates to which the
Minimum Rent (or Adjusted Minimum Rent) and additional rent have been paid; the
amount of all rents paid in advance, if any; and any other information that
Landlord or Managing Agent shall reasonably request. Tenant further agrees to
furnish Landlord or Managing Agent upon written request at any time such
information and assurances as Landlord or Managing Agent, as the case may be,
may reasonably request that Tenant has not breached any of the provisions of
this Lease. It is intended hereby that any such statement delivered pursuant to
this Section may be relied upon by a prospective purchaser or mortgagee of
Landlord’s interest, or any assignee of any mortgage upon Landlord’s interests
in the Real Estate. The foregoing obligation shall be deemed a material
obligation of Tenant. Tenant’s failure to timely deliver such statement within
such ten (10) day period shall be conclusive evidence (x) that this Lease is in
full force and effect, without modification except as may be represented by
Landlord; (y) that there are no uncured defaults in Landlord’s performance and
except as expressly set forth in this Lease, Tenant has no right of offset,
counterclaim, defenses or deduction against the Minimum Rent, Adjusted Minimum
Rent, additional rent or against Landlord; and (z) that no more than one month’s
installment of Minimum Rent or Adjusted Minimum Rent has been paid in advance,
except as required by this Lease. Tenant agrees, at any time and from time to
time, but only for a bonafide and legitimate business reason of Landlord, such
as, but not limited to, in connection with a sale, mortgage, ground lease,
refinance or condominium conversion, upon not less than ten (10) days’ prior
written request, that Tenant shall demonstrate to Landlord Tenant’s financial
status and the name, relationship to Tenant, and financial status of any
Sublessee by promptly submitting to Landlord or Managing Agent all information
that Landlord or Managing Agent may reasonably request.

41.5 Provided there in no Event of Default, Landlord agrees, at any time and
from time to time, upon not less than ten (10) days prior written notice from
Tenant, that Landlord shall execute, acknowledge and deliver to Tenant, or
designee, a statement in writing certifying to the best of Landlord’s

 

LOGO [g444174execution.jpg]

 

51



--------------------------------------------------------------------------------

knowledge, information and belief (a) that this Lease is unmodified and is in
full force and effect (or if there have been modifications, the specifics
thereof and that the Lease is in full force and effect as modified) ; (b) the
dates to which the Minimum Rent (or Adjusted Minimum Rent) and additional rent
have been paid; the amount of all rents paid in advance, if any; and any other
information that Tenant shall reasonably request. Provided there is no Event of
Default, Landlord further agrees to furnish Tenant upon no less than ten
(10) days prior written request at any time such information as Tenant may
reasonably request that Landlord has not breached any of the provisions of this
Lease. It is intended hereby that any such statement delivered pursuant to this
Article may be relied upon by other parties. The obligations of Tenant under
this Article shall be deemed material obligations of Tenant.

42. PARTNERSHIP TENANT

42.1 If Tenant is a partnership, joint venture, proprietorship or unincorporated
association (or is comprised of two (2) or more persons, individually and as
co-partners, co-proprietors or joint venturers) or if Tenant’s interest in this
Lease shall be assigned to a partnership, joint venture, proprietorship or
unincorporated association (or to two (2) or more persons, individually and as
co-partners, co-proprietors or joint venturers) pursuant to Article 16 hereof or
otherwise (any such partnership joint venture, proprietorship or unincorporated
association being referred to herein as a “Partnership Tenant”, and any partner,
joint venturer or other member thereof being referred herein to as a “Partner”),
the following provisions of this Section shall apply to such Partnership Tenant:
(a) the liability of each of the Partners shall be joint and several,
individually and as a Partner; and (b) each of the Partners, whether or not such
person shall be one of the persons comprising Tenant at the time in question,
hereby consents in advance to, and agrees to be bound by, any written instrument
which may hereafter be executed by the Partnership Tenant or by any of the
Partners, changing, modifying or discharging this Lease, in whole or in part, or
surrendering all or any part of the Demised Premises to Landlord, and by any
notices, demands, requests or other communications which may hereafter be given,
by the Partnership Tenant or by any of the Partners; (c) any bills, statements,
notices, demands, requests or other communications given or rendered to the
Partnership Tenant or to any of the Partners shall be deemed given or rendered
to the Partnership Tenant and to all such Partners and shall be binding upon the
Partnership Tenant and all Partners; (d) if the Partnership Tenant shall admit
new Partners all of such new Partners shall, by their admission to the
Partnership Tenant, be deemed to have assumed performance of all of the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed, and shall be liable for such performance, together with all other
Partners, jointly or severally, individually and as a Partner; and (e) the
Partnership Tenant shall give prompt notice to Landlord of the admission of any
such new Partners, and upon demand of Landlord, shall cause each such new
Partner to execute and deliver to Landlord an agreement in form satisfactory to
Landlord, wherein each such new Partner or joint venturer shall so assume
performance of all of the terms, covenants and conditions of this Lease on
Tenant’s part to be observed and performed (but neither Landlord’s failure to
request any such agreement nor the failure of any such new Partner to execute or
deliver any such agreement to Landlord shall vitiate the provisions of
subsection (d) of this Section).

 

LOGO [g444174execution.jpg]

 

52



--------------------------------------------------------------------------------

43. PARTNERSHIP/PROFESSIONAL CORPORATION TENANT

43.1 If Tenant is a partnership or a professional corporation it represents and
warrants that the partners and/or stockholders, whose names and primary
residence addresses Tenant will furnish to Landlord upon its written demand,
will be complete and accurate. This Lease shall inure to the benefit of, and be
binding upon the Tenant as now constituted or as it may be constituted hereafter
by changes in its equity ownership (but subject to Article 16) whether or not
Tenant is known by its current name or any other name.

43.2 If Tenant is a partnership or a professional corporation, Tenant shall give
Landlord or its Managing Agent prompt written notice of any change in the
partners and/or stockholders of Tenant.

43.3 Throughout the Term of this Lease, Tenant shall maintain its good standing
in its organizational jurisdiction and in the State of New Jersey.

44. CORPORATE/PARTNERSHIP AUTHORITY

44.1 Each of the undersigned on behalf of Tenant represents that the person
executing and delivering this Lease on behalf of Tenant has been duly authorized
to enter into this Lease and that the execution and delivery of this Lease does
not and shall not violate any provision of any by-law, agreement, order,
judgment, governmental regulation or any other obligation to which that party is
subject.

44.2 Upon the request of Landlord or Managing Agent, Tenant shall promptly
deliver an affidavit or certification by its secretary, assistant secretary or
other appropriate person to the above effect.

45 . MANAGING AGENT

45.1 Landlord reserves the right at any time to delete all references in this
Lease to “Managing Agent” or to change the person or entity acting as Managing
Agent by giving notice of the exercise of such right to Tenant and to Managing
Agent. Such notice shall become effective five (5) business days after sending
as provided in Article 47, or such later time as may be stated in such notice.

45.2 Managing Agent reserves the right at any time to delete all references in
this Lease to “Managing Agent” by giving notice of the exercise of such right to
Tenant and to Landlord. Such notice shall become effective five (5) business
days after sending as provided in Article 47, or such later time as may be
stated in such notice.

45.3 Nothing contained in this Article nor any notices pursuant to this Article
shall in any way modify or amend any other written agreement to which Landlord
and Managing Agent are parties.

46. BROKER

46.1 Tenant represents that no real estate broker other than the Brokers listed
under Section 1.1(r) is responsible for bringing about, or negotiating, this
Lease; and Tenant has not dealt with any other broker, agent, salesperson,

 

LOGO [g444174execution.jpg]

 

53



--------------------------------------------------------------------------------

leasing consultant, or similar person in connection with the Demised Premises.
Landlord represents that no real estate broker other than the Brokers listed
under Section 1.1 (r) is responsible for bringing about, or negotiating, this
Lease; and Landlord has not dealt with any other broker, agent, salesperson,
leasing consultant, or similar person in connection with the Demised Premises.

46.2 In accordance with the foregoing representation of Tenant in Section 46.1
hereof, Tenant agrees to defend, indemnify and hold harmless the Landlord, its
affiliates and/or subsidiaries, partners and officers from any legal action,
expense or liability (including reasonable attorney’s fees) arising out of any
claim for commission by any person other than the Brokers claiming or alleging
to have acted on behalf of or to have dealt with Tenant. In accordance with the
foregoing representation of Landlord in Section 46.1 hereof, Landlord agrees to
defend, indemnify and hold harmless the Tenant, its affiliates and/or
subsidiaries, partners and officers from any legal action, expense or liability
(including reasonable attorney’s fees) arising out of any claim for commission
by any person (including without limitation, the Brokers) claiming or alleging
to have acted on behalf of or to have dealt with Landlord. In addition, if:
(i) Landlord breaches, after notice and cure, Landlord’s written brokerage
agreement pertaining to this Lease with either or both of the Brokers by not
timely paying either or both of the Brokers any commission(s) earned by and due
and payable to the aggrieved Broker(s) and (ii) such aggrieved Broker(s)
assert(s) a claim for its (or their) unpaid commission(s) against Tenant, then,
Landlord shall defend, indemnify and hold Tenant, its affiliates and/or
subsidiaries, partners and officers from any legal action, expense or liability
(including reasonable attorney’s fees) arising out of any such claim(s) for
commission(s).

47. NOTICES

47.1 All notices, which may or are required to be given by either party
hereunder to the other, shall be in writing.

47.2 All notices by Landlord to Tenant shall be deemed properly given only if
sent by Landlord or its Managing Agent and mailed by registered or certified
mail, return receipt requested, postage prepaid, or by reliable, independent
courier, with guaranteed next-business-day delivery, addressed to Tenant at the
address set forth in Article 1 prior to the Commencement Date, and at the
Demised Premises subsequent to the Commencement Date, or to such other address
as Tenant may from time to time designate by written notice to Landlord, with a
copy of any default notice to:

 

Bingham   

McCutchen LLP

399   

Park Avenue

   New York, NY 10022-4689 Attention: J. Goodwin Bland, Esq.

 

LOGO [g444174execution.jpg]

 

54



--------------------------------------------------------------------------------

47.3 All notices by Tenant to Landlord shall be deemed properly if sent as
follows:

 

If to Landlord by personal or overnight delivery:

 

c/o Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837-2206

Attention: Executive Vice President and General Counsel

 

If to Landlord by mail:

 

c/o Mack-Cali Realty Corporation

P.O. Box 7817

Edison, New Jersey 08818-7817

Attention: Executive Vice President and General Counsel

and, at the prior written request of Landlord or Managing Agent to such other
persons and/or addresses as Landlord or its Managing Agent may from time to time
designate by written notice to Tenant.

47.4 All notices referred to hereunder shall be deemed given and received two
(2) days after the date said notice is mailed by United States registered or
certified mail as aforesaid, in any post office regularly maintained by the
United States Government, or upon actual receipt if sent by independent courier.

47.5 Notwithstanding the other provisions of this Article, any written notice
under this Lease may be personally served upon an officer or partner of Landlord
or Tenant, in which case such notice shall be deemed given when delivered and
receipted.

47.6 Tenant consents to the receipt of promotional electronic messages from
Landlord or its affiliates and Landlord consents to the receipt of promotional
electronic messages from Tenant.

48. INTERPRETATION

48.1 If any of the terms or provisions of this Lease, or the application thereof
to any party or circumstance, shall to any extent be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
parties or circumstances other than to those as to whom or to which it is held
invalid or unenforceable, shall not be affected thereby. If any time period
stated herein shall be in contravention of any Law, such time period shall be
modified to be that time period permitted by such Law which is nearest to the
time period stated herein. Each term and provision of this Lease shall be
interpreted so that it is valid and enforceable to the fullest extent permitted
by Law, in order to reflect the agreement of the parties as expressed herein.

48.2 The term “this Lease” shall include all the Exhibits and written amendments
hereto or thereto. The terms “herein”, “hereunder”, “hereof”, “herewith”, and
“hereto” shall refer to this Lease.

48.3 Time is of the essence with respect to the observance and performance of
every monetary provision hereof to be observed and performed by Tenant.

48.4 As a material inducement to Landlord to enter into this Lease, Tenant
agrees that this Lease shall be governed by and construed in accordance with the
Laws of and enforced only in the courts of New Jersey. Tenant hereby irrevocably
submits itself to the jurisdiction of the courts of the State of New Jersey and
to the jurisdiction of the United States District Court for the District of New
Jersey for the purposes of any

 

LOGO [g444174execution.jpg]

 

55



--------------------------------------------------------------------------------

suit, action or other proceeding brought by Landlord arising out of or based
upon this Lease. Tenant hereby waives and agrees not to assert as a defense or
otherwise in any such suit, action or proceeding any claim: (a) that Tenant is
not subject personally to the jurisdiction of the above-named courts; (b) that
its property is exempt or immune from attachment or execution; (c) that the
suit, action or proceeding is brought in an inconvenient forum; (d) that the
venue of the suit, action or proceeding is improper; or (e), subject to the
subject matter jurisdiction of such court, that this Lease may not be enforced
in or by such court.

48.5 Tenant acknowledges that this Lease represents a written memorial of the
terms negotiated by Landlord and Tenant, and Landlord and Tenant agree that this
Lease shall be given a fair and reasonable construction in accordance with the
parties’ intent as expressed herein, without regard to any presumption or other
rule requiring construction against the party electing to cause this Lease to be
drafted or prepared. Text deleted from a prior draft of this Lease shall not be
admissible in an action or proceeding relating to the Lease for the purpose of
altering or limiting the meaning or effect of the Lease.

48.6 The Article titles or content organization of this Lease exist only as a
matter of reference or convenience and in no way define, limit, extend or
describe the scope of this Lease or the intent of any of the provisions hereof.

48.7 Tenant and Landlord each acknowledges and agrees that it has had the
assistance of counsel in the review, negotiation and execution of this Lease or
has waived its opportunity to employ counsel for such purpose.

48.8 Neither this Lease nor any memorandum hereof shall be recorded by Tenant or
Landlord. Any violation of this provision shall be deemed an Event of Default
hereunder or a default by Landlord, as the case may be.

48.9 Intentionally omitted.

48.10 Intentionally omitted.

48.11 In any and all cases where Landlord’s consent or approval is required
under this Lease or where Tenant is obligated to pay or reimburse Landlord for
counsel or attorney’s fees, or other costs, disbursements or expenses, Tenant
shall only be obligated to reimburse Landlord, as additional rent, within twenty
(20) days after receipt of an invoice, for all reasonable out-of-pocket costs
and expenses, including but not limited to, architectural, engineering and legal
fees, which Landlord incurs in determining whether to grant its consent or
approval. Landlord agrees to respond to any reasonable request by Tenant for
Landlord’s consent or approval within thirty (30) days after Landlord’s receipt
of written request, and if Landlord fails to respond to any such request within
such thirty (30) day period, Tenant shall have the right to provide Landlord
with a second written request for consent or approval (a “Second Request”) that
must contain to be effective, the following statement in bold capital letters:
“IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF
THIS REQUEST, THEN TENANT’S REQUEST FOR LANDLORD’S CONSENT OR APPROVAL SHALL BE
DEEMED GRANTED.” If Landlord fails to respond to a Second Request within five
(5) Business days after receipt by Landlord, Tenant’s request for consent or
approval shall be deemed granted by Landlord.

 

LOGO [g444174execution.jpg]

 

56



--------------------------------------------------------------------------------

48.12 Tenant shall pay all reasonable out-of-pocket legal fees and expenses
incurred by Landlord (i) in successfully enforcing the terms of the Lease,
(ii) in commencing and successfully prosecuting a suit for the recovery of the
Demised Premises, damages or any amounts owed to Landlord, (iii) in commencing
and successfully prosecuting a declaratory action, (iv) in successfully
defending an action or counterclaim brought by Tenant and (v) in preparing for
or appearing in an arbitration, mediation or other nonjudicial proceeding in
which Landlord prevails.

48.13 This Lease may be executed in several counterparts, all of which, taken
together, shall constitute one original instrument. Landlord and Tenant
expressly agree that if the signature of Landlord and/or Tenant on this Lease is
not an original, but is a digital, mechanical or electronic reproduction (such
as, but not limited to, a photocopy, fax, email, PDF, Adobe image, JPEG,
telegram, telex or telecopy), then, such digital, mechanical or electronic
reproduction shall be as enforceable, valid and binding as, and the legal
equivalent to, an authentic and traditional ink-on-paper original wet signature
penned manually by its signatory.

49. NO OFFER, AGREEMENT OR REPRESENTATIONS

49.1 No broker or agent nor any salesperson or employee of either has authority
to make or agree to make a lease on behalf of the Landlord named herein or any
other agreement or undertaking in connection herewith, including, but not
limited to the modification, amendment of or cancellation of a lease.

49.2 The mailing or delivery of this document or any draft of this document by
Landlord or its agent to Tenant, its Agent or attorney shall not be deemed an
offer by the Landlord to lease the Demised Premises on the terms set forth in
such draft, and such document or draft may be withdrawn or modified by Landlord
or its agent at any time and for any reason. The purpose of this Section is to
place Tenant on notice that this document shall not be effective, nor shall
Tenant have any rights with respect hereto, unless and until Landlord shall
execute and accept this document.

49.3 All prior undertakings and agreements between Landlord and Tenant are
merged in this Lease and it completely expresses their agreement with respect to
the subject matter hereof. This Lease has been entered into after full
investigation, neither party relying upon any statement or assumption not
completely set forth herein. No representations or promises shall be binding on
the parties hereto except those representations and promises contained in a
fully-executed copy of this document or in some future writing signed by
Landlord and Tenant.

50. LEASE CONDITION

50.1 This Lease is expressly conditioned upon Landlord receiving the
unconditional consent and approval of Landlord’s mortgagee, satisfactory to
Landlord, to its term and provisions not later than thirty (30) days after its
execution by Tenant, and delivery to Landlord. Should said consent not be
received within the aforesaid time period, Landlord may, at Landlord’s sole
option, cancel this Lease and return the first month’s Minimum Rent and Security
Deposit to Tenant, which Tenant has deposited with Landlord upon execution of
this Lease, and thereafter the parties shall have no further obligations to each
other with respect to this Lease.

 

LOGO [g444174execution.jpg]

 

57



--------------------------------------------------------------------------------

51. APPLICABILITY TO HEIRS AND ASSIGNS

51.1 The provisions of this Lease shall apply to, bind and inure to the benefit
of Landlord and Tenant, and their respective heirs, legal representatives,
trustees, successors and assigns, subject to the constraints on alienation and
limits on liability contained herein.

51.2 Landlord represents that nothing in any documents superior to this Lease
prohibits this Lease and no consent of any such superior party is required for
this Lease.

52. RENEWAL OPTION

52.1 Subject to the provisions of Section 52.2 below, Tenant shall have the
option to renew this Lease for the number of Renewal Term(s) set forth in
Section 1.1(t) (the “Renewal Option(s)”), the first of which Renewal Term(s)
shall commence upon the expiration of the Initial Term. Subject to the
determination of Minimum Rent as set forth below, the terms, covenants and
conditions during the Initial Term, including but not limited to the definitions
of the First Tax Year and First Operating Year as set forth in Article 1 hereof,
shall be projected and carried over into each subsequent renewal term (a
“Renewal Term”), except as specifically set forth hereinafter to the contrary.

52.2 Tenant’s Renewal Option(s), as provided in Sections 1.1 and 52.1 above,
shall be strictly conditioned upon and subject to the following, each of which
shall be considered material hereto:

(a) Tenant shall notify Landlord in writing (“Tenant’s Renewal Notice”) of
Tenant’s exercise of its option to renew this Lease at least fifteen
(15) months, but not more than twelve (12) months, prior to the expiration of
the then current Term;

(b) At the time Landlord receives Tenant’s Renewal Notice as provided in
Section 52.2 (a) above, and at the expiration of the Initial Term, Tenant shall
not be in Default under the terms or provisions of this Lease, and the Tenant
named in Section 1.1 hereof shall be in occupancy of the entire Demised
Premises. The conditions contained in this Section 52.2(b) may be waived by
Landlord at its sole discretion and may not be used by Tenant as a means to
negate the effectiveness of Tenant’s exercise of this option to renew;

(c) Tenant shall have no further renewal option other than the option(s) to
extend for the Renewal Term(s) as set forth in Section 1.1(t);

(d) Any Renewal Option(s) shall be deemed personal to the Tenant named on the
first page of this Lease and may not be assigned or assumed;

(e) Landlord shall have no obligation to do any work or perform any special
services for any Renewal Term with respect to the Demised Premises or the
remainder of the Real Estate, which Tenant agrees to accept in their then “as
is” condition;

 

LOGO [g444174execution.jpg]

 

58



--------------------------------------------------------------------------------

(f) At the request of either party, Landlord and Tenant shall promptly execute
and return to the other party a written amendment to this Lease memorializing
the commencement, Minimum Rent payable, and Expiration Date of the respective
Renewal Term; and

(g) No later than thirty (30) days prior to the commencement of any Renewal
Term, Tenant shall deposit with Landlord such additional sums as may be required
to increase any Security then held by Landlord proportionate to the increase in
the Minimum Rent during that Renewal Term.

52.3 (a) Landlord shall notify Tenant (“Landlord’s Determination Notice”) of
Landlord’s determination of the Market Rent (as hereinafter defined) within
thirty (30) days after Landlord’s receipt of Tenant’s Renewal Notice. If Tenant
disagrees with Landlord’s determination of Market Rent, Tenant shall notify
Landlord (“Tenant’s Notice of Disagreement”) within fifteen (15) days of receipt
of Landlord’s Determination Notice. Time shall be of the essence with respect to
Tenant’s Notice of Disagreement, and the failure of Tenant to give such notice
specifically as provided below within the time period set forth above shall
conclusively be deemed an acceptance by Tenant of the Market Rent as determined
by Landlord and a waiver by Tenant of any right to dispute such Market Rent.

(b) Tenant’s Notice of Disagreement, shall contain either (1) a cancellation of
Tenant’s exercise of its Renewal Option (which cancellation shall operate as a
cancellation of all subsequent Renewal Options, if any), or (2) a request to
submit the determination of Market Rent to arbitration as provided below.

(c) Landlord and Tenant shall, within thirty (30) days of the date on which
Tenant’s Notice of Disagreement under Subsection 52.3(b)(2) is given, each
(i) hire in writing an Appraiser (hereinafter defined) for the purpose of
determining the Market Rent and (ii) notify the other party in writing of the
identity of the hired Appraiser. If, within the thirty (30) day period
referenced in the immediately preceding sentence, Tenant fails to so hire an
Appraiser and notify Landlord in writing of the identity of said Appraiser,
then, such failure shall conclusively be deemed (I) an acceptance by Tenant of
the Market Rent, as determined by Landlord, (II) a waiver by Tenant of any right
to cancel Tenant’s Renewal Notice and (III) a waiver by Tenant to dispute the
Market Rent, as determined by Landlord. An “Appraiser” shall mean a duly
qualified impartial real estate appraiser having at least ten (10) years’
experience in the area in which the Demised Premises are located. In the event
that the two (2) Appraisers so hired fail to agree as to the Market Rent within
a period of thirty (30) days after the other party receives written notification
of the identity of the hired second Appraiser, such two (2) Appraisers shall
forthwith appoint a third Appraiser who alone shall make a determination of
Market Rent within thirty (30) days thereafter. If such two Appraisers fail to
agree upon such third Appraiser within ten (10) days following the last thirty
(30) day period, such third Appraiser shall be appointed by the presiding Judge
of the Superior Court of the State of New Jersey for the County in which the
Real Estate is located. Such two Appraisers or third Appraiser, as the case may
be, shall proceed with all reasonable dispatch to determine the Market Rent. The
decision of such two Appraisers or third Appraiser shall be final and shall be
unappealable, absent any showing of fraud by such Appraiser(s); such decision
shall be in writing and a copy shall be delivered simultaneously to Landlord and
to Tenant.

 

LOGO [g444174execution.jpg]

 

59



--------------------------------------------------------------------------------

(d) If such two Appraisers or third Appraiser, as the case may be, shall fail to
deliver a decision as set forth above prior to the commencement of the Renewal
Term, Tenant shall pay to Landlord thereafter on the first day of each month
until the decision of the Appraiser(s) is rendered “Estimated Minimum Rent”,
which shall be the average of (i) Minimum Rent payable under this Lease as of
the last day of the term preceding the Renewal Term and (ii) the rent set forth
in Landlord’s Determination Notice, plus any amounts payable by Tenant pursuant
to Article 6, until such decision is so delivered. If the Minimum Rent for the
Renewal Term is more than the Estimated Minimum Rent actually paid by Tenant to
Landlord during such interim, then, Tenant, within ten (10) business days of
demand by Landlord, shall pay to Landlord the difference between the Minimum
Rent from the commencement of the Renewal Term and the Estimated Minimum Rent
actually paid by Tenant to Landlord. If the Minimum Rent for the Renewal Term is
less than the Estimated Minimum Rent actually paid by Tenant to Landlord during
such interim, then, Landlord shall apply such excess against amounts due
Landlord from Tenant hereunder as such amounts become due.

(e) Landlord and Tenant shall be responsible for and shall pay the fee of the
Appraiser hired by each of them respectively, and Landlord and Tenant shall
share equally the fee of the third Appraiser, if any.

(f) Promptly upon determination of the Market Rent for the respective Renewal
Term, Tenant shall execute and deliver to Landlord or Managing Agent an
amendment to this Lease prepared by Landlord setting forth the terms of the
respective Renewal Term.

52.4 (a) The Minimum Rent during each Renewal Term shall be the greater of
(1) Market Rent (as defined in clause (b) below) or (2) the Adjusted Minimum
Rent as of the last day of the immediately-preceding term.

(b) For purposes of this Article, “Market Rent” shall mean the projected fair
market rent for office space containing the Rentable Size of the Demised
Premises (during the respective Renewal Term) , as of the commencement date of
the applicable Renewal Term, based upon the rents generally in effect for lease
renewals in first class office space in the area in which the Real Estate is
located. Market Rent shall be determined on what is commonly known as a “gross”
basis; that is, in computing Market Rent for lease renewals, it shall be assumed
that all real estate taxes and operating expenditures for customary services are
included in such Market Rent and are not passed through to the Tenant as
separate additional charges.

(c) The Minimum Rent for each Renewal Term shall be increased from time to time
thereafter as provided in this Lease, including as provided in Article 6 hereof.

Tenant waives any claims or action against Landlord or its successor in title in
the event that the renewal provided for in this Lease is made impossible because
of the taking of the Demised Premises in whole or in part for public use by
condemnation. Tenant further agrees to waive any demand or claim for any award
or allowance or any part thereof granted to Landlord as compensation for such
condemnation.

 

LOGO [g444174execution.jpg]

 

60



--------------------------------------------------------------------------------

53. INTENTIONALLY OMITTED

54. USA PATRIOT ACT

54.1 Tenant represents, warrants and covenants that neither Tenant nor any of
its partners, officers, directors, members or shareholders (i) is listed on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2 001) (“Order”) and
all applicable provisions of Title III of the USA PATRIOT ACT (Public Law
No. 107-56 (October 26, 2001)); (ii) is listed on the Denied Persons List and
Entity List maintained by the United States Department of Commerce; (iii) is
listed on the List of Terrorists and List of Disbarred Parties maintained by the
United States Department of State, (iv) is listed on any list or qualification
of “Designated Nationals” as defined in the Cuban Assets Control Regulations 31
C.F.R. Part 515; (v) is listed on any other publicly available list of
terrorists, terrorist organizations or narcotics traffickers maintained by the
United States Department of State, the United States Department of Commerce or
any other governmental authority or pursuant to the Order, the rules and
regulations of OFAC (including, without limitation, the Trading with the Enemy
Act, 50 U.S.C. App. 1-44; the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06; the unrepealed provision of the Iraqi Sanctions Act, Publ. L.
No. 101-5 13; the United Nations Participation Act, 22 U.S.C. § 2349 aa-9; The
Cuban Democracy Act, 22 U.S.C. §§ 60-01-10; The Cuban Liberty and Democratic
Solidarity Act, 18.U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-201, all as may be amended from time to time)
; or any other applicable requirements contained in any enabling legislation or
other Executive Orders in respect of the Order (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”);
(vi) is engaged in activities prohibited in the Orders; or (vii) has been
convicted, pleaded nolo contendere, indicted, arraigned or custodially detained
on charges involving money laundering or predicate crimes to money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes or in connection with the Bank Secrecy Act (31 U.S.C. §§ 5311
et. seq.).

55. FORCE MAJEURE

55.1 “Force Majeure” shall mean and include those situations beyond Landlord’s
reasonable control, including by way of example and not by way of limitation,
acts of God; accidents; repairs; strikes; shortages of labor, supplies or
materials; inclement weather; or, where applicable, the passage of time while
waiting for an adjustment of insurance proceeds. Any time limits required to be
met by either party hereunder, whether specifically made subject to Force
Majeure or not, except those related to the payment of Minimum Rent, Adjusted
Minimum Rent or additional rent, shall, unless specifically stated to the
contrary elsewhere in this Lease, be automatically extended by the number of
days by which any performance called for is delayed due to Force Majeure.
Nothing contained here is intended nor shall be construed to: (a) extend the
date for payment of any installment of Minimum Rent, Adjusted Minimum Rent or
additional rent due under this Lease; (b) the date upon which Tenant is required
to surrender and vacate the Demised Premises under this Lease; or (c) the sixty
(60) day period referenced in Section 34.2 hereof.

 

LOGO [g444174execution.jpg]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Lease as of the
day first set forth above.

 

  LANDLORD:   4 BECKER SPE LLC   By:   Gale SLG NJ Mezz LLC, sole member       
By:   Gale SLG NJ Operating Partnership, LP, sole member        By:   Gale SLG
NJ GP LLC, general partner              By:   Mack-Green-Gale LLC, sole member
               By:   Mack-Cali Realty, L.P., sole member                By:  
Mack-Cali Realty Corporation, general partner                  By:   

 

                    Diane L. Chayes                     Senior Vice President of
Leasing      TENANT:   EMISPHERE TECHNOLOGIES, INC.   By:  

 

       Michael R. Garone        Chief Financial Officer   

 

LOGO [g444174execution.jpg]

 

62



--------------------------------------------------------------------------------

EXHIBIT A

RENTAL PLAN

 

LOGO [g444174ex10_106pg63n.jpg]

 

LOGO [g444174execution.jpg]

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF LAND

 

LOGO [g444174ex10_106pg64.jpg]

 

LOGO [g444174execution.jpg]

B-1



--------------------------------------------------------------------------------

EXHIBIT C

CLEANING SERVICE RIDER

The following summarizes basic cleaning services to be provided on business days
(excluding weekends and Legal Holidays) and to be included in Operating Costs.

GENERAL CLEANING OF OFFICE AREA

Cleaning Services will be provided five (5) business days per week.

Cleaning hours Monday through Friday, after 5:30 p.m. and before 8:00 a.m. of
the following business day.

On the last day of the work week, cleaning work will be done after 5:30 p.m.
Friday, but before 8:00 a.m. Monday.

Furniture will be dusted and desk tops will be wiped clean on a weekly basis.
However, desks with loose papers or other matter on the top will not be cleaned.

Window sills and baseboards will be dusted and washed as reasonably necessary.
Sills and baseboards must be cleared by the Tenant prior to such cleaning.

Office wastepaper baskets will be emptied nightly, provided garbage, trash and
other refuse is separated as required pursuant to any relevant Law or Rule and
Regulation.

Cartons or refuse in excess of that which can be placed in wastepaper baskets
will not be removed. Tenants are required to place such unusual refuse in trash
cans or a spot designated by the Landlord.

Cleaner will not remove or clean tea or coffee cups or similar containers; also,
if such liquids are spilled in wastebaskets, the wastebaskets will be emptied
but not otherwise cleaned. Wastepaper baskets shall be lined with vinyl or
plastic bags provided by Landlord.

Exposed sheets of vinyl composition tile floors will be swept daily and mopped
as needed.

Exposed carpets in main hallways/corridors will be vacuumed daily and exposed
sheets of carpets in private offices, conference rooms, cubicles, and similar
rooms will be swept daily and vacuumed weekly.

Seat cushions on chairs, sofas, etc., will be vacuumed monthly, unless cluttered
with paper or other matter.

LAVATORIES

All lavatory floors will be swept and washed with disinfectant nightly.

Tile walls and dividing partitions will be washed and disinfected weekly.

Basins, bowls, urinals will be washed and disinfected daily.

Mirrors, shelves, plumbing work, bright work, and enamel surfaces will be
cleaned nightly.

 

LOGO [g444174execution.jpg]

C-1



--------------------------------------------------------------------------------

Waste receptacles and wash dispensaries will be filled with appropriate tissues,
towels and soap supplied by the Landlord.

MAIN LOBBY, ELEVATORS, CORRIDORS AND BUILDING EXTERIOR

All floors in main lobby will be wiped and washed nightly.

Elevator floor will be wiped and/or vacuumed nightly.

Floors in elevator cab(s) will be polished weekly.

Elevator cab(s) will be wiped clean daily and thoroughly cleaned weekly.

Lobby walls and glass, will be wiped clean daily and thoroughly cleaned weekly.

Lobby entrance doors, and windows will be washed weekly.

Windows will be cleaned when necessary, but not less than once each year, inside
and outside.

MISCELLANEOUS SERVICES

Sidewalk in front of Building entrances will be swept daily.

Snow and ice from sidewalks and parking areas will be removed as soon as
reasonably possible (but not between the hours of 6:00 p.m. and 8:00 a.m.) when
accumulation reaches 3” or more, to the extent necessary to make such sidewalks
and parking areas reasonably safe and usable.

Stairways will be kept clean.

WORK EXCLUDED

Cleaning services do not include the washing, polishing, or waxing of furniture,
file cabinets, wastebaskets, kitchen areas or other personal property of Tenant,
shampooing of carpets, stripping and waxing of vinyl floors, cleaning of private
restrooms (such work is considered an “extra service”) . When such work is
necessary, Tenant may make necessary arrangements for same directly with
Landlord’s janitorial contractor.

 

LOGO [g444174execution.jpg]

C-2



--------------------------------------------------------------------------------

EXHIBIT D

LEGAL HOLIDAYS

(a) The day(s) officially celebrated by the State of New Jersey for the
following holidays:

New Year’s Day

Martin Luther King’s Birthday

Washington’s Birthday

Memorial Day

Independence Day

Labor Day

Thanksgiving

Christmas Day

(b) Such other holidays observed from time to time by the governments of the
United States of America and/or the State of New Jersey, as designated by
Landlord to Tenant in writing.

 

LOGO [g444174execution.jpg]

D-1



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

1. The sidewalks, entrances, driveways, passageways, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by Tenant or used for storage or for any other purpose other than for ingress to
or egress from the Demised Premises and for delivery of merchandise and
equipment to or from the Demised Premises in a prompt and efficient manner,
using elevators and passageways designated for such delivery by Landlord. There
shall not be used in any space, or in the public hall of the Building, either by
Tenant or by jobbers or others in the delivery or receipt of merchandise, any
hand trucks, except those equipped with rubber tires and sideguards. Tenant
shall provide protection of all floor surfaces during the moving of furniture or
heavy equipment as may be reasonably required by Landlord or its Managing Agent.

2. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the Demised Premises only on
the freight elevators and through the service entrances and corridors, and only
during hours and in a manner approved by Landlord. Landlord reserves the right
to inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of these Rules and Regulations or this
Lease. In addition, any vendor of Tenant making a delivery on wood pallets must
remove the wood pallets from the Building immediately.

3. The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed and no
sweepings, rubbish, rags, sanitary napkins, acids or other substances shall be
deposited therein, and the expense of any breakage, stoppage, or damage
resulting from the violation of this rule shall be borne by Tenant.

4. No carpet, rug or other article shall be hung or shaken out of any window of
the Building; and Tenant shall not sweep or throw or permit to be swept or
thrown from the Demised Premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the Building and Tenant shall not use, keep or permit to be used or kept any
foul or noxious gas or substance in the Demised Premises, or permit or suffer
the Demised Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors, and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any animals or birds be kept in or about the
Building. Smoking or carrying lighted pipes, cigars or cigarettes is prohibited
in the Building.

5. No awnings, signs or other projections shall be attached to the outside walls
of the Building without the prior written consent of Landlord, which may be
withheld at Landlord’s sole discretion.

6. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
Demised Premises or the Building or on the inside of the Demised Premises if the
same is visible from the outside of the Demised Premises without the prior
written consent of Landlord, except that the name of Tenant may appear on the

 

LOGO [g444174execution.jpg]

E-1



--------------------------------------------------------------------------------

entrance door of the Demised Premises in lettering approved by Landlord. In the
event of the violation of the foregoing by Tenant, Landlord may remove and
dispose of same without any liability, and may charge the expense incurred by
such removal to Tenant. Any interior listings and directories shall be
inscribed, painted or affixed for Tenant only by Landlord or Managing Agent at
the expense of such Tenant, and shall be of a size, color and style acceptable
to Landlord or Managing Agent. In the event Tenant is granted written permission
by Landlord to hang signs on the Building interior or exterior, Tenant shall be
responsible, at its expense, for securing liability insurance with regard to
such signage in strict accordance with the Lease.

7. Tenant shall not mark, paint, drill into, or in any way deface any part of
the Demised Premises or the Building. No boring, cutting or stringing of wires
shall be permitted, except with the prior written consent of Landlord, and as
Landlord may direct. Tenant shall not lay linoleum, or other similar floor
covering, so that the same shall come in direct contact with the floor of the
Demised Premises, and, if linoleum or other similar floor covering is desired to
be used, an interlining of builder’s deadening felt shall be first affixed to
the floor, by a paste or other material, soluble in water, pursuant to
Landlord’s direction, the use of cement or other similar adhesive material being
expressly prohibited.

8. No additional locks, bolts or alarms of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made in existing locks
or mechanisms thereof, unless Landlord is provided with keys thereto. Tenant
shall give Landlord or Managing Agent a duplicate or master key or access card
or code for each and every door in the Demised Premises. Tenant must, upon the
termination of its tenancy, restore to Landlord all keys or access cards to the
Demised Premises, the Building, and any doors therein, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys or
access cards, so furnished, Tenant shall pay to Landlord the cost thereof.
Tenant, at its expense, shall be responsible for repair to all doors and locks
which are in violation of this Rule, and shall pay any alarm fee resulting from
Landlord or Managing Agent’s entrance into the Demised Premises as permitted
under this Lease.

9. Canvassing, soliciting, pamphletting and peddling in the Building and about
the sidewalks, driveways and parking areas adjacent thereto are prohibited and
Tenant shall cooperate to prevent the same. Tenant shall report all peddlers,
solicitors and beggars to the Managing Agent or as Landlord otherwise requests.

10. Landlord reserves the right, but shall have no obligation, to exclude from
the Building between the hours of 6 P.M. and 8 A.M. and at all hours on
Saturdays and Sundays, and Legal Holidays all persons who do not present a pass
to the Building signed by Landlord. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom it requests such pass and shall be liable to Landlord for all
acts of such persons.

11. Landlord shall have the right to prohibit any advertising by Tenant which in
Landlord’s opinion, tends to impair the reputation of the Building or its
desirability as a Building for first-class offices, and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising. No

 

LOGO [g444174execution.jpg]

E-2



--------------------------------------------------------------------------------

distress sale, fires ale, bankruptcy sale, liquidation, relocation sale, closing
sale, going-out-of business sale, auction, sheriff’s sale, receiver’s sale, or
any other sale that, in Landlord’s opinion, adversely affects the reputation of
the Building or suggests that the business operations are to be discontinued in
the Demised Premises shall be conducted or advertised in or about the Demised
Premises.

12. Tenant shall not bring or permit to be brought or kept in or on the Demised
Premises, any inflammable, combustible or explosive fluid, material, chemical or
substance, or any hazardous substance in violation of Law or of this Lease
(other than ordinary cleaning materials), or cause or permit any odors of
cooking or other processes, or any unusual or other objectionable odors to
permeate in or emanate from the Demised Premises.

13. If the Building contains central air conditioning and ventilation, Tenant
agrees to keep all windows and exterior doors closed at all times and to abide
by all Rules and Regulations issued by the Landlord with respect to such
services.

14. Tenant shall not move any safe, heavy machinery, heavy equipment, bulky
matter, or fixtures into or out of the Building without Landlord’s prior written
consent. If such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with all Laws
applicable thereto and shall be done during such hours as Landlord may
designate.

15. To the extent required by applicable Laws or Governmental Authorities,
Tenant shall separate its rubbish into any required categories including, but
not limited to, food products, paper, solid wastes, metals and glass. Any excess
trash or garbage which Tenant generates in excess of that generated by a normal
office user, and all garbage from Tenant’s food service operation, if any, shall
be removed by the Landlord upon notice from Tenant, at Tenant’s sole cost and
expense. Tenant shall not dispose of any computers, electronic equipment,
hazardous substance or waste in wastebaskets, boxes, or in Landlord’s dumpster
or trash compactor.

16. Tenant shall take reasonable action to ensure that its visitors do not
(a) utilize any parking spaces designated for the use of others, nor (b) park in
any driveways, fire lanes or other areas not striped for vehicular parking.

17. No portion of the driveways or parking areas serving the Building shall be
used for washing, maintaining, oil changing, repairing, or installing or
replacing parts in any vehicle, except to the extent that repairs are reasonably
necessary to fix a flat tire or start an engine enabling the vehicle to be
driven from the Real Estate. No vehicle shall be towed from the Real Estate by
Tenant, or its visitors, except after Tenant informs Landlord or the Managing
Agent of such removal. Any vehicle parked on the Real Estate without proper
registration and inspection or for longer than seven (7) continuous days may be
removed by Landlord, which removal shall be at Tenant’s expense if the property
owned or used by Tenant or its visitors or invitees and is not removed within
five (5) business days after notice to Tenant to do so.

18. Tenant shall be solely liable for, and shall promptly pay, all costs,
charges and expenses directly or indirectly related

 

LOGO [g444174execution.jpg]

E-3



--------------------------------------------------------------------------------

in any way to work, alterations, decorations, installations, renovations or
improvements performed by Tenant or its Agent in or about the Demised Premises,
including, but not limited to, permit or inspection fees, costs for electricity,
HVAC, temporary or portable toilets and hot and cold water, freight elevator
charges, costs for trash removal and disposal, freight dock expenses, additional
security charges, insurance premiums and cleaning costs.

19. Tenant shall not allow any live holiday decorations within the Demised
Premises.

20. Tenant shall not hang anything from the ceiling or within 18” of a
sprinklerhead.

21. Tenant shall not leave doors in the Demised Premises which lead to common
areas of the Building propped or left open at any time, other than when in
actual use.

 

LOGO [g444174execution.jpg]

E-4



--------------------------------------------------------------------------------

EXHIBIT F

LANDLORD’S WORK LETTER

You (“Tenant”) and we (“Landlord”) are executing simultaneously with this
Workletter Agreement a written lease (“Lease”) , covering the space referred to
above, as more particularly described in the Lease (“Initial Premises”).

To induce Tenant to enter into the Lease (which is hereby incorporated by
reference) and in consideration of the covenants hereinafter contained, Landlord
and Tenant mutually agree as follows:

 

1. Landlord shall have its architect prepare the following architectural and
mechanical drawings and specifications based upon the sketch layout supplied by
Landlord and approved by Tenant, attached hereto as Exhibit F-1 and made a part
hereof, upon full execution of this Lease.

 

  a. Architectural drawings and specifications for Tenant’s partition layout,
reflected ceiling, placement of electrical outlets and other installations for
the work to be done by Landlord.

 

  b. Mechanical plans and specifications where necessary for installation of air
conditioning systems, ductwork and heating.

All such plans and specifications are expressly subject to Landlord’s written
approval, which Landlord covenants it will not unreasonably withhold.

 

2. Landlord agrees to cause the partition plan, electrical plan and the
reflected ceiling plan to be delivered to Tenant on or before the fifteenth
(15th) day after Lease execution. Tenant agrees to approve said plans by
initialing and returning same to Landlord within five (5) days of receipt of
each plan. Upon approval of the plans initialed by Tenant, Landlord shall file
said plans with the appropriate governmental agencies.

 

3. Landlord agrees, at Tenant’s expense, to do the work in the Initial Premises
as described on the “Description of Materials” schedule, attached hereto as
Exhibit F-2 and made a part hereof, which shall hereinafter be referred to as
“The Work”. The Work shall include Landlord’s general conditions and overhead.
“Building Standard” shall mean the type and grade of material, equipment and/or
device designated by Landlord as standard for the Building. All items are
Building Standard unless otherwise noted.

 

4. Tenant shall pay an amount equal to FIFTEEN THOUSAND AND 00/100 DOLLARS
($15,000.00) towards the cost of The Work (“Tenant’s Contribution”) . Tenant’s
Contribution shall be deemed Additional Rent and paid by Tenant as follows:
(i) fifty percent (50%) upon Tenant’s execution and delivery of this Lease and
(ii) fifty percent (50%) upon the earlier of: (i) Landlord’s substantial
completion of the Work or (ii) Tenant’s occupancy of the Premises. Landlord’s
cost of the Work shall include Landlord’s overhead and general conditions.

 

LOGO [g444174execution.jpg]

F-1



--------------------------------------------------------------------------------

5. All low partitioning, workstation modules, bank screen partitions and
prefabricated partition systems shall be furnished and installed by Tenant.

 

6. The installation or wiring of telephone and computer (data) outlets is not
part of The Work. Tenant shall bear the responsibility to provide its own
telephone and data systems at Tenant’s sole cost and expense. Upon expiration or
sooner termination of the Lease, Tenant shall remove all telephone and data
equipment and wiring from the Demised Premises and the Building risers upon
vacation of same.

 

7. Changes in The Work, if necessary or requested by the Tenant, shall be
accomplished after the execution of the Lease and this Workletter Agreement, and
without invalidating any part of the Lease or Workletter Agreement, by written
agreement between Landlord and Tenant hereinafter referred to as a Change Order.
Each Change Order shall be prepared by Landlord and signed by both Tenant and
Landlord stating their agreement upon all of the following:

 

  a. The scope of the change in The Work; and

 

  b. The cost of the change; and

 

  c. Manner in which the cost will be paid or credited; and

 

  d. The estimated extent of any adjustment to the Commencement Date (if any) as
a result of the change in The Work.

Each and every Change Order shall be signed by Landlord’s and Tenant’s
respective construction representatives. In no event shall any Change Order(s)
be permitted without such authorizations. A 10% supervision plus 10% overhead
charge will be added to the cost of any Change Order and to the cost of any
other work to be performed by Landlord in the Initial Premises after Landlord’s
completion of The Work. If Tenant shall fail to approve any such Change Order
within one (1) week, the same shall be deemed disapproved in all respects by
Tenant and Landlord shall not be authorized to proceed thereon. Any increase in
the cost of The Work or the change in The Work stated in a Change Order which
results from Tenant’s failure to timely approve and return said Change Order
shall be paid by the Tenant. Tenant agrees to pay to Landlord the cost of any
Change Order promptly upon receipt of an invoice for same.

 

8. If Tenant elects to use the architect suggested by Landlord, this architect
becomes the Tenant’s agent solely with respect to the plans, specifications and
The Work. If any change is made after completion of schematic drawings and prior
to completion of final construction documents which result in a Change Order and
additional costs, such costs shall be the responsibility of the Tenant.

 

9. Prior to Tenant’s occupancy of the Initial Premises, Tenant shall identify
and list any portion of The Work which does not conform to this Workletter
Agreement (“Punch List”). The Landlord shall review with the Tenant all of the
items so listed and correct or complete any portion of The Work which fails to
conform to the requirements of this Workletter Agreement.

 

LOGO [g444174execution.jpg]

F-2



--------------------------------------------------------------------------------

10. The terms contained in the Lease (which include all exhibits attached
thereto) constitute Landlord’s agreement with Tenant with respect to the work to
be performed by Landlord on Tenant’s behalf. If the architectural drawings are
in conflict with the terms of the Lease, then the Lease shall be deemed the
controlling document.

 

11. All materials and installations constructed for the Tenant within the
Demised Premises shall become the property of the Landlord upon installation. No
refund, credit or removal of said items is to be permitted at the termination of
the Lease. Items installed that are not integrated in any such way with other
common building materials do not fall under this provision (e.g. shelving,
furniture, etc.).

 

12. It is agreed that notwithstanding the date provided in the Lease for the
Commencement Date, the term applicable to the Initial Premises shall not
commence until Landlord has “substantially completed” all work to be performed
by Landlord in the Initial Premises as hereinbefore set forth in Paragraph 3
above and as set forth in the Lease; provided, however, that if Landlord shall
be delayed in substantially completing said work as a result of:

 

  a. Tenant’s failure to approve the plans and specifications in accordance with
Paragraph 2 hereof; or

 

  b. Tenant’s failure to furnish interior finish specifications, i.e., paint
colors, carpet selection, etc., to Landlord by the fifth (5th) working day after
Landlord has approved the plans and specifications submitted by Tenant referred
to in Paragraph 2 hereof; or

 

  c. Tenant’s request for materials, finishes or installations other than
Landlord’s Building Standard; or

 

  d. Tenant’s changes in The Work; or

 

  e. The performance of a person, firm, partnership or corporation employed by
Tenant and the completion of the said work by said person, firm, partnership or
corporation;

then the Commencement Date of the term of said Lease applicable to the Initial
Premises shall be accelerated by the number of days of such delay and Tenant’s
obligation to pay Minimum Rent and Additional Rent shall commence as of such
earlier date.

 

13. Landlord shall permit Tenant and its agents to enter the Demised Premises
prior to the Commencement Date in order that Tenant may perform through its own
non-union contractors (or union contractor if required by Landlord) such other
work and decorations as Tenant may desire at the same time Landlord’s
contractors are working in the Demised Premises. The foregoing license to enter
prior to the Commencement Date, however, is conditioned upon:

 

  a. Tenant’s workmen and mechanics working in harmony and not interfering with
the labor employed by Landlord, Landlord’s mechanics or contractors or by any
other Tenant or its mechanics or contractors; and

 

  b. Tenant providing Landlord with evidence of Tenant’s contractors and
subcontractors carrying such worker’s compensation, general liability, personal
and property insurance as required by law and in amounts no less than the
amounts set forth in Article 30 of the Lease. If at any time such entry shall
cause disharmony or interference therewith, this license may be withdrawn by
Landlord upon forty-eight (48) hours written notice to Tenant. Such entry shall
be deemed controlled by all of the terms, covenants, provisions and conditions
of said Lease, except as to the covenant to pay Minimum Rent and Additional
Rent. Landlord shall not be liable in any way for any injury, loss or damage
which may occur to any of Tenant’s decorations or installations so made prior to
the Commencement Date, the same being solely at Tenant’s risk.

 

LOGO [g444174execution.jpg]

F-3



--------------------------------------------------------------------------------

14. No part of the Demised Premises shall be deemed unavailable for occupancy by
the Tenant, or shall any work which the Landlord is obligated to perform in such
part of the Demised Premises be deemed incomplete for the purpose of any
adjustment of Minimum Rent payable hereunder, solely due to the non-completion
of details of construction, decoration or mechanical adjustments which are minor
in character and the non-completion of which does not materially interfere with
the Tenant’s use of such part of the Demised Premises.

 

15. Tenant is responsible for all costs related to the repairs and maintenance
of any additional or supplemental HVAC systems, appliances and equipment
installed to meet Tenant’s specific requirements. Tenant shall purchase a
service contract for this equipment so that the equipment is covered by such
service contract each year of the term of the Lease and shall forward a copy of
such contract to Landlord.

 

16. If construction is to occur in a space occupied by Tenant’s employees,
Tenant shall be liable for all costs associated with a delay if Tenant shall
fail to comply with a submitted construction schedule to relocate personnel,
furniture, or equipment. Tenant shall relocate such personnel, furniture and
equipment at its sole cost and expense. These costs shall include, but not be
limited to the following:

 

  a. cost of construction workers time wasted; and

 

  b. cost of any overtime work necessary to meet schedule deadlines; and

 

  c. any other costs associated with delays in final completion.

 

17. This workletter is based on the quantities and specifications listed herein.
Any change to these specifications shall require the recalculation of the
construction costs. Such recalculation shall not negate any other section of
this Lease.

 

18. All sums payable by Tenant to Landlord in connection with this Exhibit F and
any other work to be performed by Landlord within the Demised Premises and
billable to Tenant shall be deemed Additional Rent.

 

LOGO [g444174execution.jpg]

F-4



--------------------------------------------------------------------------------

19. With respect to the construction work being conducted in or about the
Demised Premises, each party agrees to be bound by the approval and actions of
their respective construction representatives. Unless changed by written
notification, the parties hereby designate the following individuals as their
respective construction representatives:

 

FOR LANDLORD:    FOR TENANT:

Nicholas Giordano

c/o Mack-Cali Realty Corporation

   4 Becker Farm Road    Roseland, New Jersey 07068   

 

LOGO [g444174execution.jpg]

F-5



--------------------------------------------------------------------------------

EXHIBIT F

Workletter agreement for office space on the first (1st) floor at 4 Becker Farm
Road, Roseland, New Jersey between 4 Becker Farm SPE, LLC as Landlord and
Emisphere Technologies, Inc., as Tenant.

DESCRIPTION OF MATERIALS

 

     Units    Quantity  

DESIGN COSTS - 5502

          

Architect/Engineering (Design Build for AC Unit)

   SF      1        

Printing Costs

   EA      1   

GENERAL REQUIREMENTS - 5510

          

Dumpsters

   EA      1        

Permits, inspections, and Certificate of Occupancy

   SF      1,971        

Supervision

   LS      1        

Dismantle existing furniture & reinstall as required

   LS      1        

Temp. Services and Protection

   SF      1,971        

Construction Clean up

   SF      1,971        

Final Clean up, windows, floors

   SF      1,971   

DEMOLITION - 5505

          

Remove Carpet

   SF      170        

Remove Ceiling High Partitions

   LF      22   

CABINETS & MILLWORK - 5561

       

*

  

Modify Millwork

   LS      1   

DOORS, BUCKS, HARDWARE - 5540

       

*

  

Relocate 3’x8’0” wood door with hollow metal sidelite frame

   EA      1   

PARTITIONS - 5530

       

*

  

21/2” metal studs 24” OC; 5/8” fire rated gypsum board to U/S Slab (with SAB)

   LF      39     

*

  

Box Columns

   EA      3        

Top fill for demising partition

   LF      86        

Plywood panel 4’x8’ for telephone room

   EA      1     

*

  

Cut drywall opening

   EA      2     

*

  

Close up opening

   EA      1   

ACOUSTICAL CEILINGS - 5542

       

*

  

Repair & replace ceiling tiles as necessary

   SF      596     

*

  

Patch grid at partitions

   LF      112     

*

  

Add sound attenuation blankets above ceilings

   SF      198   

PAINTING & VINYL WALL COVERING 5565

       

*

  

Paint - 2 coats flat latex

   SF      3555     

*

  

Paint hollow metal frames

   EA      6     

*

  

Vinyl wall covering patch, removal & repair

   Allowance      1     

*

  

Remove existing VWC and prepare wall

   LS      750   

FLOORING & CARPET - 5564

       

*

  

Patch vinyl cove base

   LS      1     

*

  

Vinyl composition tile

   SF      156     

*

  

Patch Carpet at new partition and door opening

   LF      6   

FIRE SUPPRESSION SYSTEM - 5574

       

*

  

Minimum Job (relocate 2 heads)

   EA      1   

HVAC - 5535

       

*

  

Bldg Std HVAC distribution system

   SF      1,971     

*

  

Provide 1 ton HVAC unit

   EA      1     

*

  

Furnish diffuser and 10’ of flex duct

   EA      3        

Overtime Allowance

   LS      1     

*

  

Balance report

   SF      1,971   

ELECTRICAL - 5533

          

DEMOLITION

       

*

  

Electrical Demolition/ Separate circuitry (minor)

   SF      1,971   



--------------------------------------------------------------------------------

    

EXIT AND EMERGENCY LIGHTS

       

*

  

Relocate exit light

     EA         2     

*

  

Relocate emergency light

     EA         3     

*

  

Install new emergency light

     EA           

CIRCUITS and RECEPTACLES

       

*

  

Install wall duplex receptacle

     EA         2     

*

  

Install dedicated wall quad receptacle

     EA         1     

*

  

Install floor duplex receptacle

     EA        

*

  

Install 120 V 20 A separate circuit

     EA         3        

MISCELLANEOUS

       

*

  

Remove existing communications lines back to phone closet

     LS         1     

*

  

Power Requirements for HVAC systems

     LS         1   

ALARM- 5572

          

Relocate Horn/Strobe

     EA         1   

ASSUMPTIONS AND CLARIFICATIONS:

       

*

  

Asterisk (*) indicates Building Standard items.

       

+

  

Cross (+) indicates non-Building Standard items.

          

The following work is excluded:

          

Estimate based on drawing SK-1 dated 10/15/12 as prepared by Mack-Cali Realty
Corp

          

Communications Work, Tele/Data

          

Security and Access Systems

          

Office Furniture, Equipment, and Appliances

          

Modular Partitions and Work stations

          

Overtime except for work in adjacent tenant spaces or public areas of the
building or as listed as ALLOWANCE

          

Painting of existing offices and general area not directly effected by demo or
construction is included.

          

Dishwashers are not allowed

          

Undercounter ice makers are not allowed

          

Existing window blinds to be cleaned and repaired as required

          

Work and cost associated with temporary Server Room is NOT included and is
excluded. This work will be priced and submitted as a TICO

          

Scope of work excludes:

          

Existing space to be demolished as required per plans

          

Construction of new demising partition to deck above.

          

Top existing ceiling high partitions to deck at IT Server Room

          

Demo space as per plans

          

Furnishing and install 1 ton wall mount AC unit with condenser on the roof

          

Furnish & install power to the AC unit and condensing unit.

          

Open Columns of additional floors for AC piping repair and paint

          

Furnish & install batt insulation above ceiling in IT Server Room

          

Paint walls to match existing finishes

     



--------------------------------------------------------------------------------

EXHIBIT F—1

 



LOGO [g444174ex10_106pg79n.jpg]